Exhibit 10.1

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT, dated as of April 29, 2009 (this “Agreement”), is among
Enable Holdings, Inc., a Delaware corporation (the “Company”), all of the
Subsidiaries of the Company (such subsidiaries, the “Guarantors “ and together
with the Company, the “Debtors”) and the holders of the Company’s 12% Senior
Secured Debentures due October 29, 2011 and issued in the original aggregate
Principal Amount of up to $7,500,000 (collectively, the “Debentures”) signatory
hereto, their endorsees, transferees and assigns (collectively, the “Secured
Parties”).

 

WITNESSETH:

 

WHEREAS, pursuant to the Subscription Agreement (as defined in the Debentures),
the Secured Parties have severally agreed to extend the loans to the Company
evidenced by the Debentures;

 

WHEREAS, pursuant to a certain Subsidiary Guarantee, dated as of the date hereof
(the “Guarantee”) attached hereto as Exhibit B, the Guarantors have jointly and
severally agreed to guarantee and act as surety for payment of such Debentures;
and

 

WHEREAS, in order to induce the Secured Parties to extend the loans evidenced by
the Debentures, the Debtors have agreed to execute and deliver to the Secured
Parties (or their agent as provided in section 16 herof) this Agreement and to
grant the Secured Parties, pari passu with each other Secured Party a security
interest in substantially all of the assets of the Debtors to secure the prompt
payment, performance and discharge in full of all of the Company’s obligations
under the Debentures and the Guarantors’ obligations under the Guarantee.

 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1.             Certain Definitions. As used in this Agreement, the following
terms shall have the meanings set forth in this Section 1.  Terms used but not
otherwise defined in this Agreement that are defined in Article 9 of the UCC
(such as “account”, “chattel paper”, “commercial tort claim”, “deposit account”,
“document”, “equipment”, “fixtures”, “general intangibles”, “goods”,
“instruments”, “inventory”, “investment property”, “letter-of-credit rights”,
“proceeds” and “supporting obligations”) shall have the respective meanings
given such terms in Article 9 of the UCC.

 

(a)           “Collateral” “Collateral” means the collateral in which the
Secured Parties are granted a security interest by this Agreement and which
shall include the following personal property of the Debtors, whether presently
owned or existing or hereafter acquired or coming into existence, wherever
situated, and all additions and accessions

 

--------------------------------------------------------------------------------


 

thereto and all substitutions and replacements thereof, and all proceeds,
products and accounts thereof, including, without limitation, all proceeds from
the sale or transfer of the Collateral and of insurance covering the same and of
any tort claims in connection therewith , and all dividends, interest, cash,
notes, securities, equity interest or other property at any time and from time
to time acquired, receivable or otherwise distributed in respect of, or in
exchange for, any or all of the Pledged Securities (as defined below):

 

(a)           All goods, including, without limitation, (A) all machinery,
equipment, computers, motor vehicles, trucks, tanks, boats, ships, appliances,
furniture, special and general tools, fixtures, test and quality control devices
and other equipment of every kind and nature and wherever situated, together
with all documents of title and documents representing the same, all additions
and accessions thereto, replacements therefore, all parts therefore, and all
substitutes for any of the foregoing and all other items used and useful in
connection with any Debtor’s businesses and all improvements thereto; and (B)
all inventory, other than inventory purchased in the past or to be purchased in
the future, through purchase order financing and proceeds derived from such
inventory arranged by Cari Bloom Management, Inc., in which event Cari Bloom
Management, Inc. shall be deemed to have a prior lien and security interests,
and credit facilities established by the Company with third parties for the
future purchase of inventory and the proceeds derived from such inventory, shall
be deemed to have a prior lien and security interest provided that any security
interest or lien granted to such provider is limited to inventory purchased
under the credit facility;

 

(b)           All contract rights and other general intangibles, including,
without limitation, all partnership interests, membership interests, stock or
other securities, rights under any of the Organizational Documents, agreements
related to the Pledged Securities, licenses, distribution and other agreements,
computer software (whether “off-the-shelf”, licensed from any third party or
developed by any Debtor), computer software development rights, leases,
franchises, customer lists, quality control procedures, grants and rights,
goodwill, trademarks, service marks, trade styles, trade names, patents, patent
applications, copyrights, and income tax refunds;

 

(c)           All accounts, together with all instruments, all documents of
title representing any of the foregoing, all rights in any merchandising, goods,
equipment, motor vehicles and trucks which any of the same may represent, and
all right, title, security and guaranties with respect to each account,
including any right of stoppage in transit;

 

(d)           All documents, letter-of-credit rights, instruments and chattel
paper;

 

(e)           All commercial tort claims;

 

(f)            All deposit accounts and all cash (whether or not deposited in
such deposit accounts);

 

(g)           All investment property;

 

(h)           All supporting obligations;

 

--------------------------------------------------------------------------------


 

(i)            All files, records, books of account, business papers, and
computer programs; and

 

(j)            the products and proceeds of all of the foregoing Collateral set
forth in clauses (i)-(ix) above.

 

Without limiting the generality of the foregoing, the “Collateral” shall include
all investment property and general intangibles respecting ownership and/or
other equity interests in each Guarantor, including, without limitation, the
shares of capital stock and the other equity interests listed on Schedule H
hereto (as the same may be modified from time to time pursuant to the terms
hereof), and any other shares of capital stock and/or other equity interests of
any other direct or indirect subsidiary of any Debtor obtained in the future,
and, in each case, all certificates representing such shares and/or equity
interests and, in each case, all rights, options, warrants, stock, other
securities and/or equity interests that may hereafter be received, receivable or
distributed in respect of, or exchanged for, any of the foregoing and all rights
arising under or in connection with the Pledged Securities, including, but not
limited to, all dividends, interest and cash.

 

Notwithstanding the foregoing, nothing herein shall be deemed to constitute an
assignment of any asset which, in the event of an assignment, becomes void by
operation of applicable law or the assignment of which is otherwise prohibited
by applicable law (in each case to the extent that such applicable law is not
overridden by Sections 9-406, 9-407 and/or 9-408 of the UCC or other similar
applicable law); provided, however, that to the extent permitted by applicable
law, this Agreement shall create a valid security interest in such asset and, to
the extent permitted by applicable law, this Agreement shall create a valid
security interest in the proceeds of such asset.

 

(b)           “Collateral Agent” shall mean the person or persons appointed as
collateral agent by the Secured Parties pursuant to the Collateral agent
Agreement of even date herewith, and which Collateral Agent initially appointed
shall be David Dent.

 

(c)   “Intellectual Property” means the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including,
without limitation, (i) all copyrights arising under the laws of the United
States, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished, all
registrations and recordings thereof, and all applications in connection
therewith, including, without limitation, all registrations, recordings and
applications in the United States Copyright Office, (ii) all letters patent of
the United States, any other country or any political subdivision thereof, all
reissues and extensions thereof, and all applications for letters patent of the
United States or any other country and all divisions, continuations and
continuations-in-part thereof, (iii) all trademarks, trade names, corporate
names, company names, business names, fictitious business names, trade dress,
service marks, logos, domain names and other source or business identifiers, and
all goodwill associated therewith, now existing or hereafter adopted or
acquired, all

 

--------------------------------------------------------------------------------


 

registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof, or otherwise, and all common law
rights related thereto, (iv) all trade secrets arising under the laws of the
United States, any other country or any political subdivision thereof, (v) all
rights to obtain any reissues, renewals or extensions of the foregoing, (vi) all
licenses for any of the foregoing, and (vii) all causes of action for
infringement of the foregoing.

 

(d)   “Majority in Interest” means, at any time of determination, the majority
in interest (based on then-outstanding Principal Amounts of Debentures at the
time of such determination) of the Secured Parties.

 

(e)   “Necessary Endorsement” means undated stock powers endorsed in blank or
other proper instruments of assignment duly executed and such other instruments
or documents as the Secured Parties may reasonably request.

 

(f)    “Obligations” means all of the liabilities and obligations (primary,
secondary, direct, contingent, sole, joint or several) due or to become due, or
that are now or may be hereafter contracted or acquired, or owing to, of any
Debtor to the Secured Parties, including, without limitation, all obligations
under this Agreement, the Debentures, the Guarantee and any other instruments,
agreements or other documents executed and/or delivered in connection herewith
or therewith, in each case, whether now or hereafter existing, voluntary or
involuntary, direct or indirect, absolute or contingent, liquidated or
unliquidated, whether or not jointly owed with others, and whether or not from
time to time decreased or extinguished and later increased, created or incurred,
and all or any portion of such obligations or liabilities that are paid, to the
extent all or any part of such payment is avoided or recovered directly or
indirectly from any of the Secured Parties as a preference, fraudulent transfer
or otherwise as such obligations may be amended, supplemented, converted,
extended or modified from time to time. Without limiting the generality of the
foregoing, the term “Obligations” shall include, without limitation: (i)
principal of, and interest on the Debentures and the loans extended pursuant
thereto; (ii) any and all other fees, indemnities, costs, obligations and
liabilities of the Debtors from time to time under or in connection with this
Agreement, the Debentures, the Guarantee and any other instruments, agreements
or other documents executed and/or delivered in connection herewith or
therewith; and (iii) all amounts (including but not limited to post-petition
interest) in respect of the foregoing that would be payable but for the fact
that the obligations to pay such amounts are unenforceable or not allowable due
to the existence of a bankruptcy, reorganization or similar proceeding involving
any Debtor.

 

(g)   “Organizational Documents” means with respect to any Debtor, the documents
by which such Debtor was organized (such as a certificate of incorporation,
certificate of limited partnership or articles of organization, and including,
without limitation, any certificates of designation for preferred stock or other
forms of preferred

 

--------------------------------------------------------------------------------


 

equity) and which relate to the internal governance of such Debtor (such as
bylaws, a partnership agreement or an operating, limited liability or members
agreement).

 

(h)   “Pledged Interests” shall have the meaning ascribed to such term in
Section 4(j).

 

(i)    “Pledged Securities” shall have the meaning ascribed to such term in
Section 4(i).

 

(j)    “UCC” means the Uniform Commercial Code of the State of Illinois and or
any other applicable law of any state or states which has jurisdiction with
respect to all, or any portion of, the Collateral or this Agreement, from time
to time.  It is the intent of the Party that defined terms in the UCC should be
construed in their broadest sense so that the term “Collateral” will be
construed in its broadest sense.  Accordingly if there are, from time to time,
changes to defined terms in the UCC that broaden the definitions, they are
incorporated herein and if existing definitions in the UCC are broader than the
amended definitions, the existing ones shall be controlling.

 

2.             Grant of Security Interest in Collateral. As an inducement for
the Secured Parties to extend the loans as evidenced by the Debentures and to
secure the complete and timely payment, performance and discharge in full, as
the case may be, of all of the Obligations, each Debtor hereby unconditionally
and irrevocably pledges, grants and hypothecates to the Secured Parties a
security interest in and to, a lien upon and a right of set-off against all of
their respective right, title and interest of whatsoever kind and nature in and
to, the Collateral (a “Security Interest” and, collectively, the “Security
Interests”).

 

3.             Delivery of Certain Collateral.  Contemporaneously or prior to
the execution of this Agreement, each Debtor shall deliver or cause to be
delivered to the Secured Parties (a) any and all certificates and other
instruments representing or evidencing the Pledged Securities, and (b) any and
all certificates and other instruments or documents representing any of the
other Collateral, in each case, together with all Necessary Endorsements. The
Debtors are, contemporaneously with the execution hereof, delivering to the
Secured Parties, or have previously delivered to the Secured Parties, a true and
correct copy of each Organizational Document governing any of the Pledged
Securities. Throughout the term of this Agreement, so long as no Event of
Default is incurred and continuing, the Debtors shall have the right to vote the
Pledged Securities in all matters presented to the stockholders of the Pledge
Securities for vote thereon, except in a manner inconsistent with the terms of
this Agreement or detrimental to the interests of the Secured Parties. The
Secured Parties shall hold the Pledged Securities in the form in which the same
are delivered herewith, unless there shall occur an Event of Default. To the
extent that the Secured Parties shall not previously have taken, acquired, sold,
transferred, disposed of or otherwise realized value on the Pledged Securities
in accordance with this Agreement, on the date on which the Obligations have
been indefeasibly discharged or satisfied in full, any remaining security
interest in the Pledged Securities shall automatically terminate, cease to exist
and be released, and the Secured

 

--------------------------------------------------------------------------------


 

Parties shall forthwith return any remaining Pledged Securities to the Company
and irrevocably release such Pledge Securities.

 

4.             Representations, Warranties, Covenants and Agreements of the
Debtors. Except as set forth under the corresponding section of the disclosure
schedules delivered to the Secured Parties concurrently herewith (the
“Disclosure Schedules”), which Disclosure Schedules shall be deemed a part
hereof, each Debtor represents and warrants to, and covenants and agrees with,
the Secured Parties as follows:

 

(a)           Each Debtor has the requisite corporate, partnership, limited
liability company or other power and authority to enter into this Agreement and
otherwise to carry out its obligations hereunder. The execution, delivery and
performance by each Debtor of this Agreement and the filings contemplated
therein have been duly authorized by all necessary action on the part of such
Debtor and no further action is required by such Debtor. This Agreement has been
duly executed by each Debtor. This Agreement constitutes the legal, valid and
binding obligation of each Debtor, enforceable against each Debtor in accordance
with its terms except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization and similar laws of general application
relating to or affecting the rights and remedies of creditors and by general
principles of equity.

 

(b)           The Debtors have no place of business or offices where their
respective books of account and records are kept (other than temporarily at the
offices of its attorneys or accountants) or places where Collateral is stored or
located, except as set forth on Schedule A attached hereto. Except as
specifically set forth on Schedule A, each Debtor is the record owner of the
real property where such Collateral is located, and there exist no mortgages or
other liens on any such real property except for Permitted Liens (as defined in
the Debentures).  Except as disclosed on Schedule B, none of such Collateral is
in the possession of any consignee, bailee, warehouseman, agent or processor.

 

(c)           Except for Permitted Liens (as defined in the Debentures), the
Debtors are the sole owner of the Collateral (except for non-exclusive licenses
granted by any Debtor in the ordinary course of business), free and clear of any
liens, security interests, encumbrances, rights or claims, and are fully
authorized to grant the Security Interests. Except as set forth on Schedule C
attached hereto, there is not on file in any governmental or regulatory
authority, agency or recording office an effective financing statement, security
agreement, license or transfer or any notice of any of the foregoing (other than
those that will be filed in favor of the Secured Parties pursuant to this
Agreement) covering or affecting any of the Collateral. Other than with respect
to Permitted liens, so long as this Agreement shall be in effect, the Debtors
shall not execute and shall not knowingly permit to be on file in any such
office or agency any other financing statement or other document or instrument
(except to the extent filed or recorded in favor of the Secured Parties pursuant
to the terms of this Agreement).

 

(d)           No written claim has been received that any Collateral or any
Debtor’s use of any Collateral violates the rights of any third party. There has
been no adverse decision

 

--------------------------------------------------------------------------------


 

to any Debtor’s claim of ownership rights in or exclusive rights to use the
Collateral in any jurisdiction or to any Debtor’s right to keep and maintain
such Collateral in full force and effect, and there is no proceeding involving
said rights pending or, to the best knowledge of any Debtor, threatened before
any court, judicial body, administrative or regulatory agency, arbitrator or
other governmental authority.

 

(e)           Each Debtor shall at all times maintain its books of account and
records relating to the Collateral at its principal place of business and its
Collateral at the locations set forth on Schedule A attached hereto and may not
relocate such books of account and records or tangible Collateral unless it
delivers to the Secured Parties at least 30 days prior to such relocation (i)
written notice of such relocation and the new location thereof (which must be
within the United States) and (ii) evidence that appropriate financing
statements under the UCC and other necessary documents have been filed and
recorded and other steps have been taken to perfect the Security Interests to
create in favor of the Secured Parties a valid, perfected and continuing
perfected first priority lien in the Collateral.

 

(f)            This Agreement creates in favor of the Secured Parties a valid
security interest in the Collateral, subject only to Permitted Liens (as defined
in the Debentures) securing the payment and performance of the Obligations. Upon
making the filings described in the immediately following paragraph, all
security interests created hereunder in any Collateral which may be perfected by
filing Uniform Commercial Code financing statements shall have been duly
perfected.  Except for the filing of the Uniform Commercial Code financing
statements referred to in the immediately following paragraph, the recordation
of the Intellectual Property Security Agreement (as defined in Section 4(p)
hereof) with respect to copyrights and copyright applications in the United
States Copyright Office referred to in paragraph (m), the execution and delivery
of deposit account control agreements satisfying the requirements of Section
9-104(a)(2) of the UCC with respect to each deposit account of the Debtors, and
the delivery of the certificates and other instruments provided in Section 3, no
action is necessary to create, perfect or protect the security interests created
hereunder. Without limiting the generality of the foregoing, except for the
filing of said financing statements, the recordation of said Intellectual
Property Security Agreement, and the execution and delivery of said deposit
account control agreements, no consent of any third parties and no
authorization, approval or other action by, and no notice to or filing with, any
governmental authority or regulatory body is required for (i) the execution,
delivery and performance of this Agreement, (ii) the creation or perfection of
the Security Interests created hereunder in the Collateral or (iii) the
enforcement of the rights of the Secured Parties hereunder.

 

(g)           Each Debtor hereby authorizes the Secured Parties or the
Collateral Agent to file one or more financing statements under the UCC, with
respect to the Security Interests, with the proper filing and recording agencies
in any jurisdiction deemed proper by it.

 

(h)           The execution, delivery and performance of this Agreement by the
Debtors does not (i) violate any of the provisions of any Organizational
Documents of

 

--------------------------------------------------------------------------------


 

any Debtor or any judgment, decree, order or award of any court, governmental
body or arbitrator or any applicable law, rule or regulation applicable to any
Debtor or (ii) conflict with, or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation (with or
without notice, lapse of time or both) of, any agreement, credit facility, debt
or other instrument (evidencing any Debtor’s debt or otherwise) or other
understanding to which any Debtor is a party or by which any property or asset
of any Debtor is bound or affected. If any, all required consents (including,
without limitation, from stockholders or creditors of any Debtor) necessary for
any Debtor to enter into and perform its obligations hereunder have been
obtained.

 

(i)            The capital stock and other equity interests listed on Schedule H
hereto (the “Pledged Securities”) represent all of the capital stock and other
equity interests of the Guarantors, and represent all capital stock and other
equity interests owned, directly or indirectly, by the Company. All of the
Pledged Securities are validly issued, fully paid and nonassessable, and the
Company is the legal and beneficial owner of the Pledged Securities, free and
clear of any lien, security interest or other encumbrance except for the
security interests created by this Agreement and other Permitted Liens (as
defined in the Debentures).

 

(j)            The ownership and other equity interests in partnerships and
limited liability companies (if any) included in the Collateral (the “Pledged
Interests”) by their express terms do not provide that they are securities
governed by Article 8 of the UCC and are not held in a securities account or by
any financial intermediary.

 

(k)           Except for Permitted Liens (as defined in the Debentures), each
Debtor shall at all times maintain the liens and Security Interests provided for
hereunder as valid and perfected first priority liens and security interests in
the Collateral in favor of the Secured Parties until this Agreement and the
Security Interest hereunder shall be terminated pursuant to Section 14 hereof.
Each Debtor hereby agrees to defend the same against the claims of any and all
persons and entities. Each Debtor shall safeguard and protect all Collateral for
the account of the Secured Parties. At the request of the Secured Parties, each
Debtor will sign and deliver to the Secured Parties at any time or from time to
time one or more financing statements pursuant to the UCC in form reasonably
satisfactory to the Secured Parties and will pay the cost of filing the same in
all public offices wherever filing is, or is deemed by the Secured Parties to
be, necessary or desirable to effect the rights and obligations provided for
herein. Without limiting the generality of the foregoing, each Debtor shall pay
all fees, taxes and other amounts necessary to maintain the Collateral and the
Security Interests hereunder, and each Debtor shall obtain and furnish to the
Secured Parties from time to time, upon demand, such releases and/or
subordinations of claims and liens which may be required to maintain the
priority of the Security Interests hereunder.

 

(l)            No Debtor will transfer, pledge, hypothecate, encumber, license,
sell or otherwise dispose of any of the Collateral (except for non-exclusive
licenses granted by a

 

--------------------------------------------------------------------------------


 

Debtor in its ordinary course of business and sales of inventory by a Debtor in
its ordinary course of business) without the prior written consent of a Majority
in Interest.

 

(m)          Each Debtor shall keep and preserve its equipment, inventory and
other tangible Collateral in good condition, repair and order and shall not
operate or locate any such Collateral (or cause to be operated or located) in
any area excluded from insurance coverage.

 

(n)           Each Debtor shall maintain with financially sound and reputable
insurers, insurance with respect to the Collateral, including Collateral
hereafter acquired, against loss or damage of the kinds and in the amounts
customarily insured against by entities of established reputation having similar
properties similarly situated and in such amounts as are customarily carried
under similar circumstances by other such entities and otherwise as is prudent
for entities engaged in similar businesses but in any event sufficient to cover
the full replacement cost thereof. Each Debtor shall cause each insurance policy
issued in connection herewith to provide, and the insurer issuing such policy to
certify to the Secured parties, that (a) the Secured Parties will be named as
lender loss payee and additional insured under each such insurance policy; (b)
if such insurance be proposed to be cancelled or materially changed for any
reason whatsoever, such insurer will promptly notify the Secured Parties and
such cancellation or change shall not be effective as to the Secured Parties for
at least thirty (30) days after receipt by the Secured Parties of such notice,
unless the effect of such change is to extend or increase coverage under the
policy; and (c) the Secured Parties will have the right (but no obligation) at
its election to remedy any default in the payment of premiums within thirty (30)
days of notice from the insurer of such default. If no Event of Default (as
defined in the Debentures) exists and if the proceeds arising out of any claim
or series of related claims do not exceed $50,000, loss payments in each
instance will be applied by the applicable Debtor to the repair and/or
replacement of property with respect to which the loss was incurred to the
extent reasonably feasible, and any loss payments or the balance thereof
remaining, to the extent not so applied, shall be payable to the applicable
Debtor; provided, however, that payments received by any Debtor after an Event
of Default occurs and is continuing or in excess of $50,000 for any occurrence
or series of related occurrences shall be paid to the Secured Parties and, if
received by such Debtor, shall be held in trust for the Secured Parties and
immediately paid over to the Secured Parties unless otherwise directed in
writing by the Secured Parties. Copies of such policies or the related
certificates, in each case, naming the Secured Parties as lender loss payee and
additional insured shall be delivered to the Secured Parties at least annually
and at the time any new policy of insurance is issued.

 

(o)           Each Debtor shall, within ten (10) days of obtaining knowledge
thereof, advise the Secured Parties promptly, in sufficient detail, of any
material adverse change in the Collateral, and of the occurrence of any event
which would have a material adverse effect on the value of the Collateral or on
the Secured Parties’ security interest therein.

 

(p)           Each Debtor shall promptly execute and deliver to the Secured
Parties such further deeds, mortgages, assignments, security agreements,
financing statements or

 

--------------------------------------------------------------------------------


 

other instruments, documents, certificates and assurances and take such further
action as the Secured Parties may from time to time request and may in their
sole discretion deem necessary to perfect, protect or enforce the Secured
Parties’ security interest in the Collateral including, without limitation, if
applicable, the execution and delivery of a separate security agreement with
respect to each Debtor’s Intellectual Property (“Intellectual Property Security
Agreement”) in which the Secured Parties have been granted a security interest
hereunder, substantially in a form reasonably acceptable to the Secured Parties,
which Intellectual Property Security Agreement, other than as stated therein,
shall be subject to all of the terms and conditions hereof.

 

(q)           Each Debtor shall permit the Secured Parties and their
representatives and agents to inspect the Collateral during normal business
hours and upon reasonable prior notice, and to make copies of records pertaining
to the Collateral as may be reasonably requested by the Secured Parties from
time to time.

 

(r)            Each Debtor shall take all steps reasonably necessary to
diligently pursue and seek to preserve, enforce and collect any rights, claims,
causes of action and accounts receivable in respect of the Collateral.

 

(s)           Each Debtor shall promptly notify the Secured Parties or the
Collateral Agent in sufficient detail upon becoming aware of any attachment,
garnishment, execution or other legal process levied against any Collateral and
of any other information received by such Debtor that may materially affect the
value of the Collateral, the Security Interest or the rights and remedies of the
Secured Parties hereunder.

 

(t)            All information heretofore, herein or hereafter supplied to the
Secured Parties or the Collateral Agent by or on behalf of any Debtor with
respect to the Collateral is accurate and complete in all material respects as
of the date furnished.

 

(u)           The Debtors shall at all times preserve and keep in full force and
effect their respective valid existence and good standing and any rights and
franchises material to its business.

 

(v)           No Debtor will change its name, type of organization, jurisdiction
of organization, organizational identification number (if it has one), legal or
corporate structure, or identity, or add any new fictitious name unless it
provides at least 30 days prior written notice to the Secured Parties of such
change and, at the time of such written notification, such Debtor provides any
financing statements or fixture filings necessary to perfect and continue the
perfection of the Security Interests granted and evidenced by this Agreement.

 

(w)          Except in the ordinary course of business, no Debtor may consign
any of its inventory or sell any of its inventory on bill and hold, sale or
return, sale on approval, or other conditional terms of sale without the consent
of the Secured Parties, which shall not be unreasonably withheld.

 

--------------------------------------------------------------------------------


 

(x)            No Debtor may relocate its chief executive office to a new
location without providing 30 days prior written notification thereof to the
Secured Parties or the Collateral Agent and so long as, at the time of such
written notification, such Debtor provides any financing statements or fixture
filings necessary to perfect and continue the perfection of the Security
Interests granted and evidenced by this Agreement.

 

(y)           Each Debtor was organized and remains organized solely under the
laws of the state set forth next to such Debtor’s name in Schedule D attached
hereto, which Schedule D sets forth each Debtor’s organizational identification
number or, if any Debtor does not have one, states that one does not exist.

 

(z)            (i) The actual name of each Debtor is the name set forth in
Schedule D attached hereto; (ii) no Debtor has any trade names except as set
forth on Schedule E attached hereto; (iii) no Debtor has used any name other
than that stated in the preamble hereto or as set forth on Schedule E for the
preceding five years; and (iv) no entity has merged into any Debtor or been
acquired by any Debtor within the past five years except as set forth on
Schedule E.

 

(aa)         At any time and from time to time that any Collateral consists of
instruments, certificated securities or other items that require or permit
possession by the secured party to perfect the security interest created hereby,
the applicable Debtor shall deliver such Collateral to the Secured Parties.

 

(bb)         Each Debtor, in its capacity as issuer, hereby agrees to comply
with any and all orders and instructions of the Secured Parties regarding the
Pledged Interests consistent with the terms of this Agreement without the
further consent of any Debtor as contemplated by Section 8-106 (or any successor
section) of the UCC. Further, each Debtor agrees that it shall not enter into a
similar agreement (or one that would confer “control” within the meaning of
Article 8 of the UCC) with any other person or entity.

 

(cc)         Each Debtor shall cause all tangible chattel paper constituting
Collateral to be delivered to the Secured Parties, or, if such delivery is not
possible, then to cause such tangible chattel paper to contain a legend noting
that it is subject to the security interest created by this Agreement. To the
extent that any Collateral consists of electronic chattel paper, the applicable
Debtor shall cause the underlying chattel paper to be “marked” within the
meaning of Section 9-105 of the UCC (or successor section thereto).

 

(dd)         If there is any investment property or deposit account included as
Collateral that can be perfected by “control” through an account control
agreement, the applicable Debtor shall cause such an account control agreement,
in form and substance in each case satisfactory to the Secured Parties, to be
entered into and delivered to the Secured Parties.

 

--------------------------------------------------------------------------------


 

(ee)         To the extent that any Collateral consists of letter-of-credit
rights, the applicable Debtor shall cause the issuer of each underlying letter
of credit to consent to an assignment of the proceeds thereof to the Secured
Party.

 

(ff)           To the extent that any Collateral is in the possession of any
third party, the applicable Debtor shall join with the Secured Parties in
notifying such third party of the Secured Parties’ security interest in such
Collateral and shall use its best efforts to obtain an acknowledgement and
agreement from such third party with respect to the Collateral, in form and
substance reasonably satisfactory to the Secured Parties.

 

(gg)         If any Debtor shall at any time hold or acquire a commercial tort
claim, such Debtor shall promptly notify the Secured Parties in a writing signed
by such Debtor of the particulars thereof and grant to the Secured Parties in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, with such writing to be in form and substance
satisfactory to the Secured Parties.

 

(hh)         Each Debtor shall immediately provide written notice to the Secured
Parties of any and all accounts which arise out of contracts with any
governmental authority and, to the extent necessary to perfect or continue the
perfected status of the Security Interests in such accounts and proceeds
thereof, shall execute and deliver to the Secured Parties an assignment of
claims for such accounts and cooperate with the Secured Parties in taking any
other steps required, in its judgment, under the Federal Assignment of Claims
Act or any similar federal, state or local statute or rule to perfect or
continue the perfected status of the Security Interests in such accounts and
proceeds thereof.

 

(ii)           Each Debtor shall cause each subsidiary of such Debtor to
immediately become a party hereto (an “Additional Debtor”), by executing and
delivering an Additional Debtor Joinder in substantially the form of Annex A
attached hereto and comply with the provisions hereof applicable to the Debtors.
Concurrent therewith, the Additional Debtor shall deliver replacement schedules
for, or supplements to all other Schedules to (or referred to in) this
Agreement, as applicable, which replacement schedules shall supersede, or
supplements shall modify, the Schedules then in effect. The Additional Debtor
shall also deliver such opinions of counsel, authorizing resolutions, good
standing certificates, incumbency certificates, organizational documents,
financing statements and other information and documentation as the Secured
Parties may reasonably request. Upon delivery of the foregoing to the Secured
Parties, the Additional Debtor shall be and become a party to this Agreement
with the same rights and obligations as the Debtors, for all purposes hereof as
fully and to the same extent as if it were an original signatory hereto and
shall be deemed to have made the representations, warranties and covenants set
forth herein as of the date of execution and delivery of such Additional Debtor
Joinder, and all references herein to the “Debtors” shall be deemed to include
each Additional Debtor.

 

(jj)           Each Debtor shall vote the Pledged Securities to comply with the
covenants and agreements set forth herein.

 

--------------------------------------------------------------------------------


 

(kk)         Each Debtor shall register the pledge of the applicable Pledged
Securities on the books of such Debtor. Each Debtor shall notify each issuer of
Pledged Securities to register the pledge of the applicable Pledged Securities
in the name of the Secured Parties on the books of such issuer. Further, except
with respect to certificated securities delivered to the Secured Parties, the
applicable Debtor shall deliver to the Secured Parties an acknowledgement of
pledge (which, where appropriate, shall comply with the requirements of the
relevant UCC with respect to perfection by registration) signed by the issuer of
the applicable Pledged Securities, which acknowledgement shall confirm that:
(a) it has registered the pledge on its books and records; and (b) at any time
directed by the Secured Parties during the continuation of an Event of Default,
such issuer will transfer the record ownership of such Pledged Securities into
the name of any designee of the Secured Parties, will take such steps as may be
necessary to effect the transfer, and will comply with all other instructions of
the Secured Parties regarding such Pledged Securities without the further
consent of the applicable Debtor.

 

(ll)           In the event that, upon an occurrence of an Event of Default, the
Secured Parties shall sell all or any of the Pledged Securities to another party
or parties (herein called the “Transferee”) or shall purchase or retain all or
any of the Pledged Securities, each Debtor shall, to the extent applicable:
(i) deliver to Secured Parties or the Transferee, as the case may be, the
articles of incorporation, bylaws, minute books, stock certificate books,
corporate seals, deeds, leases, indentures, agreements, evidences of
indebtedness, books of account, financial records and all other Organizational
Documents and records of the Debtors and their direct and indirect subsidiaries;
(ii) use its best efforts to obtain resignations of the persons then serving as
officers and directors of the Debtors and their direct and indirect
subsidiaries, if so requested; and (iii) use its best efforts to obtain any
approvals that are required by any governmental or regulatory body in order to
permit the sale of the Pledged Securities to the Transferee or the purchase or
retention of the Pledged Securities by the Secured Parties and allow the
Transferee or the Secured Parties to continue the business of the Debtors and
their direct and indirect subsidiaries.

 

(mm)       Without limiting the generality of the other obligations of the
Debtors hereunder, each Debtor shall promptly (i) cause to be registered at the
United States Copyright Office all of its material copyrights, (ii) cause the
security interest contemplated hereby with respect to all Intellectual Property
registered at the United States Copyright Office or United States Patent and
Trademark Office to be duly recorded at the applicable office, and (iii) give
the Secured Parties notice whenever it acquires (whether absolutely or by
license) or creates any additional material Intellectual Property.

 

(nn)         Each Debtor will from time to time, at the joint and several
expense of the Debtors, promptly execute and deliver all such further
instruments and documents, and take all such further action as may be necessary
or desirable, or as the Secured Parties may reasonably request, in order to
perfect and protect any security interest granted or purported to be granted
hereby or to enable the Secured Parties to exercise and enforce

 

--------------------------------------------------------------------------------


 

their rights and remedies hereunder and with respect to any Collateral or to
otherwise carry out the purposes of this Agreement.

 

(oo)         Schedule F attached hereto lists all of the patents, patent
applications, trademarks, trademark applications, registered copyrights, and
domain names owned by any of the Debtors as of the date hereof. Schedule F lists
all material licenses in favor of any Debtor for the use of any patents,
trademarks, copyrights and domain names as of the date hereof. All material
patents and trademarks of the Debtors have been duly recorded at the United
States Patent and Trademark Office and all material copyrights of the Debtors
have been duly recorded at the United States Copyright Office.

 

(pp)         Except as set forth on Schedule G attached hereto, none of the
account debtors or other persons or entities obligated on any of the Collateral
is a governmental authority covered by the Federal Assignment of Claims Act or
any similar federal, state or local statute or rule in respect of such
Collateral.

 

(qq)         Each Debtor agrees that the Collateral Agent has been appointed by
the Secured Parties to act on their behalf with respect to the rights granted to
the Secured Parties under this Agreement.

 

5.             Effect of Pledge on Certain Rights. If any of the Collateral
subject to this Agreement consists of nonvoting equity or ownership interests
(regardless of class, designation, preference or rights) that may be converted
into voting equity or ownership interests upon the occurrence of certain events
(including, without limitation, upon the transfer of all or any of the other
stock or assets of the issuer), it is agreed that the pledge of such equity or
ownership interests pursuant to this Agreement or the enforcement of any of the
Secured Party’s rights hereunder shall not be deemed to be the type of event
which would trigger such conversion rights notwithstanding any provisions in the
Organizational Documents or agreements to which any Debtor is subject or to
which any Debtor is party.

 

6.             Defaults. The following events shall be “Events of Default”:

 

(a)           The occurrence of an Event of Default (as defined in the
Debentures) under the Debentures;

 

(b)           Any representation or warranty of any Debtor in this Agreement
shall prove to have been incorrect in any material respect when made;

 

(c)           The failure by any Debtor to observe or perform any of its
obligations hereunder for ten (10) days after delivery to such Debtor of notice
of such failure by or on behalf of a Secured; or

 

(d)           If any provision of this Agreement shall at any time for any
reason be declared to be null and void, or the validity or enforceability
thereof shall be contested by

 

--------------------------------------------------------------------------------


 

any Debtor, or a proceeding shall be commenced by any Debtor, or by any
governmental authority having jurisdiction over any Debtor, seeking to establish
the invalidity or unenforceability thereof, or any Debtor shall deny that any
Debtor has any liability or obligation purported to be created under this
Agreement.

 

7.             Duty To Hold In Trust.

 

(a)           Upon the occurrence of any Event of Default and at any time
thereafter, each Debtor shall, upon receipt of any revenue, income , dividend,
interest or other sums subject to the Security Interests, whether payable
pursuant to the Debentures or otherwise, or of any check, draft, note, trade
acceptance or other instrument evidencing an obligation to pay any such sum,
hold the same in trust for the Secured Parties and shall forthwith endorse and
transfer any such sums or instruments, or both, to the Secured Parties, pro-rata
in proportion to their respective then-currently outstanding Principal Amount of
Debentures for application to the satisfaction of the Obligations (and if any
Debenture is not outstanding, pro-rata in proportion to the initial purchases of
the remaining Debentures).

 

(b)           If any Debtor shall become entitled to receive or shall receive
any securities or other property (including, without limitation, shares of
Pledged Securities or instruments representing Pledged Securities acquired after
the date hereof, or any options, warrants, rights or other similar property or
certificates representing a dividend, or any distribution in connection with any
recapitalization, reclassification or increase or reduction of capital, or
issued in connection with any reorganization of such Debtor or any of its direct
or indirect subsidiaries) in respect of the Pledged Securities (whether as an
addition to, in substitution of, or in exchange for, such Pledged Securities or
otherwise), such Debtor agrees to (i) accept the same as the agent of the
Secured Parties; (ii) hold the same in trust on behalf of and for the benefit of
the Secured Parties; and (iii) to deliver any and all certificates or
instruments evidencing the same to the Secured Parties on or before the close of
business on the fifth business day following the receipt thereof by such Debtor,
in the exact form received together with the Necessary Endorsements, to be held
by Secured Parties subject to the terms of this Agreement as Collateral.

 

8.             Rights and Remedies Upon Default.

 

(a)           Upon the occurrence of any Event of Default and at any time
thereafter, the Secured Parties, acting through the Collateral Agent , shall
have the right to exercise all of the remedies conferred hereunder and under the
Debentures, and the Secured Parties shall have all the rights and remedies of a
secured party under the UCC. Subject to the terms and conditions of the
Intercreditor Agreement dated as of April 29, 2009 by and among the Debtors,
certain prior lenders to the Debtors and the Secured Parties. In addition, the
Secured Parties have appointed the Collateral Agent to act on their behalf and
in their stead, as set forth under the Collateral Agent Agreement of even date
herewith.   Without limitation, the Secured Parties, acting by and through the
Collateral Agent, shall have the following rights and powers:

 

--------------------------------------------------------------------------------


 

(i)            The Secured Parties shall have the right to take possession of
the Collateral and, for that purpose, enter, with the aid and assistance of any
person, any premises where the Collateral, or any part thereof, is or may be
placed and remove the same, and each Debtor shall assemble the Collateral and
make it available to the Secured Parties at places which the Secured Parties
shall reasonably select, whether at such Debtor’s premises or elsewhere, and
make available to the Secured Parties, without rent, all of such Debtor’s
respective premises and facilities for the purpose of the Secured Parties taking
possession of, removing or putting the Collateral in saleable or disposable
form.

 

(ii)           (ii) Upon notice to the Debtors by the Secured Parties, all
rights of each Debtor to exercise the voting and other consensual rights which
it would otherwise be entitled to exercise and all rights of each Debtor to
receive the dividends and interest which it would otherwise be authorized to
receive and retain, shall cease. Upon such notice, the Secured Parties shall
have the right to receive any interest, cash dividends or other payments on the
Collateral and, at the option of the Secured Parties, to exercise in such
Secured Party’s discretion all voting rights pertaining thereto. Without
limiting the generality of the foregoing, the Secured Parties shall have the
right (but not the obligation) to exercise all rights with respect to the
Collateral as it were the sole and absolute owner thereof, including, without
limitation, to vote and/or to exchange, at its sole discretion, any or all of
the Collateral in connection with a merger, reorganization, consolidation,
recapitalization or other readjustment concerning or involving the Collateral or
any Debtor or any of its direct or indirect subsidiaries.

 

(iii)          The Secured Parties shall have the right to operate the business
of each Debtor using the Collateral and shall have the right to assign, sell,
lease or otherwise dispose of and deliver all or any part of the Collateral, at
public or private sale or otherwise, either with or without special conditions
or stipulations, for cash or on credit or for future delivery, in such parcel or
parcels and at such time or times and at such place or places, and upon such
terms and conditions as the Secured Parties may deem commercially reasonable,
all without (except as shall be required by applicable statute and cannot be
waived) advertisement or demand upon or notice to any Debtor or right of
redemption of a Debtor, which are hereby expressly waived. Upon each such sale,
lease, assignment or other transfer of Collateral, the Secured Parties, may,
unless prohibited by applicable law which cannot be waived, purchase all or any
part of the Collateral being sold, free from and discharged of all trusts,
claims, right of redemption and equities of any Debtor, which are hereby waived
and released.

 

(iv)          The Secured Parties shall have the right (but not the obligation)
to notify any account debtors and any obligors under instruments or accounts to
make payments directly to the Secured Parties, and to enforce the Debtors’
rights against such account debtors and obligors.

 

--------------------------------------------------------------------------------


 

(v)           The Secured Parties, may (but is not obligated to) direct any
financial intermediary or any other person or entity holding any investment
property to transfer the same to the Secured Parties, or its designee.

 

(vi)          The Secured Parties may (but is not obligated to) transfer any or
all Intellectual Property registered in the name of any Debtor at the United
States Patent and Trademark Office and/or Copyright Office into the name of the
Secured Parties or any designee or any purchaser of any Collateral.

 

(b)           The Secured Parties shall comply with any applicable law in
connection with a disposition of Collateral and such compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral. The Secured Parties may sell the Collateral without giving any
warranties and may specifically disclaim such warranties. If the Secured Parties
sell any of the Collateral on credit, the Debtors will only be credited with
payments actually made by the purchaser. In addition, each Debtor waives any and
all rights that it may have to a judicial hearing in advance of the enforcement
of any of the Secured Parties’ rights and remedies hereunder, including, without
limitation, its right following an Event of Default to take immediate possession
of the Collateral and to exercise its rights and remedies with respect thereto.

 

(c)           For the purpose of enabling the Secured Parties to further
exercise rights and remedies under this Section 8 or elsewhere provided by
agreement or applicable law, each Debtor hereby grants to the Secured Parties,
for the benefit of the Secured Parties, an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to such Debtor) to
use, license or sublicense following an Event of Default, any Intellectual
Property now owned or hereafter acquired by such Debtor, and wherever the same
may be located, and including in such license access to all media in which any
of the licensed items may be recorded or stored and to all computer software and
programs used for the compilation or printout thereof.

 

9.             Applications of Proceeds. The proceeds of any such sale, lease or
other disposition of the Collateral hereunder or from payments made on account
of any insurance policy insuring any portion of the Collateral shall be applied
first, to the expenses of retaking, holding, storing, processing and preparing
for sale, selling, and the like (including, without limitation, any taxes, fees
and other costs incurred in connection therewith) of the Collateral, to the
reasonable attorneys’ fees in enforcing the Secured Parties’ rights hereunder
and in connection with collecting, storing and disposing of the Collateral, and
then to satisfaction of the Obligations pro rata among the Secured Parties
(based on then-outstanding Principal Amounts of Debentures at the time of any
such determination), and to the payment of any other amounts required by
applicable law, after which the Secured Parties shall pay to the applicable
Debtor any surplus proceeds. If, upon the sale, license or other disposition of
the Collateral, the proceeds thereof are insufficient to pay all amounts to
which the Secured Parties are legally entitled, the Debtors will be liable for
the deficiency, together with interest thereon, at the rate of 24% per annum or
the lesser amount permitted by applicable law (the “Default Rate”), and the
reasonable fees of any attorneys employed by the Secured Parties to collect such

 

--------------------------------------------------------------------------------


 

deficiency. To the extent permitted by applicable law, each Debtor waives all
claims, damages and demands against the Secured Parties arising out of the
repossession, removal, retention or sale of the Collateral, unless due solely to
the gross negligence or willful misconduct of the Secured Parties as determined
by a final judgment (not subject to further appeal) of a court of competent
jurisdiction.

 

10.           Securities Law Provision.  Each Debtor recognizes that the Secured
Parties may be limited in its ability to effect a sale to the public of all or
part of the Pledged Securities by reason of certain prohibitions in the
Securities Act of 1933, as amended, or other federal or state securities laws
(collectively, the “Securities Laws”), and may be compelled to resort to one or
more sales to a restricted group of purchasers who may be required to agree to
acquire the Pledged Securities for their own account, for investment and not
with a view to the distribution or resale thereof. Each Debtor agrees that sales
so made may be at prices and on terms less favorable than if the Pledged
Securities were sold to the public, and that the Secured Parties have no
obligation to delay the sale of any Pledged Securities for the period of time
necessary to register the Pledged Securities for sale to the public under the
Securities Laws. Each Debtor shall cooperate with the Secured Parties in its
attempt to satisfy any requirements under the Securities Laws (including,
without limitation, registration thereunder if requested by Secured Parties)
applicable to the sale of the Pledged Securities by the Secured Parties.

 

11.           Costs and Expenses. Each Debtor agrees to pay all reasonable
out-of-pocket fees, costs and expenses incurred in connection with any filing
required hereunder, including without limitation, any financing statements
pursuant to the UCC, continuation statements, partial releases and/or
termination statements related thereto or any expenses of any searches
reasonably required by the Secured Parties. The Debtors shall also pay all other
claims and charges which in the reasonable opinion of the Secured Parties is
reasonably likely to prejudice, imperil or otherwise affect the Collateral or
the Security Interests therein. The Debtors will also, upon demand, pay to the
Secured Parties the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, which
the Secured Parties, may incur in connection with the creation, perfection,
protection, satisfaction, foreclosure, collection or enforcement of the Security
Interest and the preparation, administration, continuance, amendment or
enforcement of this Agreement and pay to the Secured Parties the amount of any
and all reasonable expenses, including the reasonable fees and expenses of its
counsel and of any experts and agents, which the Secured Parties may incur in
connection with (i) the enforcement of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Collateral, or (iii) the exercise or enforcement of any of the rights of
the Secured Parties under the Debentures. Until so paid, any fees payable
hereunder shall be added to the Principal Amount of the Debentures and shall
bear interest at the Default Rate.

 

12.           Responsibility for Collateral. The Debtors assume all liabilities
and responsibility in connection with all Collateral, and the Obligations shall
in no way be affected or diminished by reason of the loss, destruction, damage
or theft of any of the Collateral or its unavailability for any reason. Without
limiting the generality of the

 

--------------------------------------------------------------------------------


 

foregoing, (a) no Secured Party (i) has any duty (either before or after an
Event of Default) to collect any amounts in respect of the Collateral or to
preserve any rights relating to the Collateral, or (ii) has any obligation to
clean-up or otherwise prepare the Collateral for sale, and (b) each Debtor shall
remain obligated and liable under each contract or agreement included in the
Collateral to be observed or performed by such Debtor thereunder. No Secured
Party shall have any obligation or liability under any such contract or
agreement by reason of or arising out of this Agreement or the receipt by any
Secured Party of any payment relating to any of the Collateral, nor shall any
Secured Party be obligated in any manner to perform any of the obligations of
any Debtor under or pursuant to any such contract or agreement, to make inquiry
as to the nature or sufficiency of any payment received by any Secured Party in
respect of the Collateral or as to the sufficiency of any performance by any
party under any such contract or agreement, to present or file any claim, to
take any action to enforce any performance or to collect the payment of any
amounts which may have been assigned to the Secured Parties or to which any
Secured Party may be entitled at any time or times.

 

13.           Security Interests Absolute. All rights of the Secured Parties and
all obligations of the Debtors hereunder, shall be absolute and unconditional,
irrespective of: (a) any lack of validity or enforceability of this Agreement,
the Debentures or any agreement entered into in connection with the foregoing,
or any portion hereof or thereof; (b) any change in the time, manner or place of
payment or performance of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Debentures or any other agreement entered into in connection with the
foregoing; (c) any exchange, release or nonperfection of any of the Collateral,
or any release or amendment or waiver of or consent to departure from any other
collateral for, or any guarantee, or any other security, for all or any of the
Obligations; (d) any action by the Secured Parties to obtain, adjust, settle and
cancel in its sole discretion any insurance claims or matters made or arising in
connection with the Collateral; or (e) any other circumstance which might
otherwise constitute any legal or equitable defense available to a Debtor, or a
discharge of all or any part of the Security Interests granted hereby. Until the
Obligations shall have been paid and performed in full, the rights of the
Secured Parties shall continue even if the Obligations are barred for any
reason, including, without limitation, the running of the statute of limitations
or bankruptcy. Each Debtor expressly waives presentment, protest, notice of
protest, demand, notice of nonpayment and demand for performance. In the event
that at any time any transfer of any Collateral or any payment received by the
Secured Parties hereunder shall be deemed by final order of a court of competent
jurisdiction to have been a voidable preference or fraudulent conveyance under
the bankruptcy or insolvency laws of the United States, or shall be deemed to be
otherwise due to any party other than the Secured Parties, then, in any such
event, each Debtor’s obligations hereunder shall survive cancellation of this
Agreement, and shall not be discharged or satisfied by any prior payment thereof
and/or cancellation of this Agreement, but shall remain a valid and binding
obligation enforceable in accordance with the terms and provisions hereof. Each
Debtor waives all right to require the Secured Parties to proceed against any
other person or entity or to apply any Collateral which the Secured Parties may
hold at any time, or to

 

--------------------------------------------------------------------------------


 

marshal assets, or to pursue any other remedy. Each Debtor waives any defense
arising by reason of the application of the statute of limitations to any
obligation secured hereby.

 

Notwithstanding the terms of this Section 13 and this Agreement generally, the
Secured Parties have agreed to certain limitations on their rights as secured
parties under that certain Intercreditor Agreement dated as of April 29, 2009 by
and among the Debtors, certain prior lenders to the Debtors and the Secured
Parties.

 

14.           Term of Agreement. This Agreement and the Security Interests shall
terminate on the date on which all payments under the Debentures have been
indefeasibly paid in full or otherwise satisfied in full and all other
Obligations have been paid, discharged or satisfied in full; provided, however,
that all indemnities of the Debtors contained in this Agreement (including,
without limitation, Annex B hereto) shall survive and remain operative and in
full force and effect regardless of the termination of this Agreement. Upon the
termination of this Agreement, the Secured Parties shall immediately return to
the Company any Collateral that has been delivered to the Secured Parties
pursuant to this Agreement.

 

15.           Further Assurances. On a continuing basis, each Debtor will make,
execute, acknowledge, deliver, file and record, as the case may be, with the
proper filing and recording agencies in any jurisdiction, including, without
limitation, the jurisdictions indicated on Schedule C attached hereto, all such
instruments, and take all such action as may reasonably be deemed necessary or
advisable, or as reasonably requested by the Secured Party, to perfect the
Security Interests granted hereunder and otherwise to carry out the intent and
purposes of this Agreement, or for assuring and confirming to the Secured Party
the grant or perfection of a perfected security interest in all the Collateral
under the UCC.

 

16.           Appointment of Collateral Agent by Secured Parties.  Each of the
Secured Parties acknowlegdes and agrees that the Collateral Agent has been
appointed pursuant to the Collateral Agent Agreement to serve in their stead and
on their behalf with respect to (i) the delivery or receipt of any notices
pursuant to this Agreement and (ii) exercise the rights of the Secured Parties
hereunder.

 

17.           Notices. All notices, requests, demands and other communications
hereunder shall be subject to the notice provision of the Intercreditor
Agreement and Collateral agent Agreement.

 

18.           Other Security. To the extent that the Obligations are now or
hereafter secured by property other than the Collateral or by the guarantee,
endorsement or property of any other person, firm, corporation or other entity,
then the Secured Party shall have the right, in its sole discretion, to pursue,
relinquish, subordinate, modify or take any other action with respect thereto,
without in any way modifying or affecting any of the Secured Party’ rights and
remedies hereunder.

 

--------------------------------------------------------------------------------


 

19.           Miscellaneous.

 

(a)           No course of dealing between the Debtors and the Secured Parties,
nor any failure to exercise, nor any delay in exercising, on the part of the
Secured Parties, any right, power or privilege hereunder or under the Debentures
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or thereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

 

(b)           All of the rights and remedies of the Secured Parties with respect
to the Collateral, whether established hereby or by the Debentures or by any
other agreements, instruments or documents or by law shall be cumulative and may
be exercised singly or concurrently.

 

(c)           This Agreement, together with the exhibits and schedules hereto,
contain the entire understanding of the parties with respect to the subject
matter hereof and supersede all prior agreements and understandings, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into this Agreement and the exhibits and schedules hereto’ provided,
however, the Intercreditor Agreement and the Collateral Agent Agreement shall
remain in full force and effect and in the event of a conflict between this
Agreement and the Intercreditor Agreement, the Intercreditor Agreement shall
control. No provision of this Agreement may be waived, modified, supplemented or
amended except in a written instrument signed, in the case of an amendment, by
the Debtors and the Secured Parties or, in the case of a waiver, by the party
against whom enforcement of any such waived provision is sought.

 

(d)           If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

(e)           No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right.

 

(f)            This Agreement shall be binding upon and inure to the benefit of
the parties and their successors and permitted assigns. The Company and the
Guarantors may not assign this Agreement or any rights or obligations hereunder
without the prior written

 

--------------------------------------------------------------------------------


 

consent of each Secured Party (other than by merger). Any Secured Party may
assign any or all of its rights under this Agreement to any Person (as defined
in the Purchase Agreement) to whom such Secured Party assigns or transfers any
Obligations, provided such transferee agrees in writing to be bound, with
respect to the transferred Obligations, by the provisions of this Agreement that
apply to the “Secured Parties.”

 

(g)           Each party shall take such further action and execute and deliver
such further documents as may be necessary or appropriate in order to carry out
the provisions and purposes of this Agreement.

 

(h)           All questions concerning the construction, validity, enforcement
and interpretation of this Agreement shall be governed by and construed and
enforced in accordance with the internal laws of the State of  Illinois, without
regard to the principles of conflicts of law thereof. Each Debtor agrees that
all proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Agreement and the Debentures (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, partners, members, employees or agents) shall be commenced
exclusively in the state and federal courts sitting in the City of Chicago. Each
Debtor hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in the City of Chicago for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such proceeding is improper. Each party
hereto hereby irrevocably waives personal service of process and consents to
process being served in any such proceeding by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law. Each party
hereto hereby irrevocably waives, to the fullest extent permitted by applicable
law, any and all right to trial by jury in any legal proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby. If any
party shall commence a proceeding to enforce any provisions of this Agreement,
then the prevailing party in such proceeding shall be reimbursed by the other
party for its reasonable attorney’s fees and other costs and expenses incurred
with the investigation, preparation and prosecution of such proceeding.

 

(i)            This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

(j)            All Debtors shall jointly and severally be liable for the
obligations of each Debtor to the Secured Parties hereunder.

 

--------------------------------------------------------------------------------


 

(k)           Each Debtor shall indemnify, reimburse and hold harmless the
Secured Parties and their respective partners, members, shareholders, officers,
directors, employees and agents (and any other persons with other titles that
have similar functions) (collectively, “Indemnitees”) from and against any and
all losses, claims, liabilities, damages, penalties, suits, costs and expenses,
of any kind or nature, (including fees relating to the cost of investigating and
defending any of the foregoing) imposed on, incurred by or asserted against such
Indemnitee in any way related to or arising from or alleged to arise from this
Agreement or the Collateral, except any such losses, claims, liabilities,
damages, penalties, suits, costs and expenses which result from the gross
negligence or willful misconduct of the Indemnitee as determined by a final,
nonappealable decision of a court of competent jurisdiction. This
indemnification provision is in addition to, and not in limitation of, any other
indemnification provision in the Debentures, the Purchase Agreement (as such
term is defined in the Debentures) or any other agreement, instrument or other
document executed or delivered in connection herewith or therewith.

 

(l)            Nothing in this Agreement shall be construed to subject any
Secured Party to liability as a partner in any Debtor or any of its direct or
indirect subsidiaries that is a partnership or as a member in any Debtor or any
of its direct or indirect subsidiaries that is a limited liability company, nor
any Secured Party be deemed to have assumed any obligations under any
partnership agreement or limited liability company agreement, as applicable, of
any such Debtor or any if its direct or indirect subsidiaries or otherwise,
unless and until any such Secured Party exercises its right to be substituted
for such Debtor as a partner or member, as applicable, pursuant hereto.

 

(m)          To the extent that the grant of the security interest in the
Collateral and the enforcement of the terms hereof require the consent, approval
or action of any partner or member, as applicable, of any Debtor or any direct
or indirect subsidiary of any Debtor or compliance with any provisions of any of
the Organizational Documents, the Debtors hereby grant such consent and approval
and waive any such noncompliance with the terms of said documents.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed by their respective authorized signatories as of the date first
indicated above.

 

ENABLE HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Name: Jeffrey D. Hoffman

 

 

 

 

Title: CEO

 

 

 

 

 

UBID, INC.

 

REDTAG LIVE, INC.

 

 

 

By:

 

 

 

By:

 

 

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

 

 

 

DIBU TRADING CORP.

 

REDTAG, INC.

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

 

 

 

ENABLE PAYMENT SYSTEMS, INC.

 

USAAS, INC.

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

[SIGNATURE PAGE OF HOLDERS FOLLOWS]

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE OF HOLDERS TO ENABLE SECURITY AGREEMENT]

 

Name of Investing Entity:

 

 

 

Signature of Authorized Signatory of Investing entity:

 

 

 

Name of Authorized Signatory:

 

 

 

Title of Authorized Signatory:

 

 

 

--------------------------------------------------------------------------------


 

ANNEX A

to

SECURITY

AGREEMENT

 

FORM OF ADDITIONAL DEBTOR JOINDER

 

Security Agreement dated as of April 29, 2009 made by Enable Holdings, Inc., a
Delaware corporation (the “Company”) and its subsidiaries party thereto from
time to time, as Debtors to and in favor of the Secured Party identified therein
(the “Security Agreement”)

 

Reference is made to the Security Agreement as defined above; capitalized terms
used herein and not otherwise defined herein shall have the meanings given to
such terms in, or by reference in, the Security Agreement.

 

The undersigned hereby agrees that upon delivery of this Additional Debtor
Joinder to the Secured Parties referred to above, the undersigned shall (a) be
an Additional Debtor under the Security Agreement, (b) have all the rights and
obligations of the Debtors under the Security Agreement as fully and to the same
extent as if the undersigned was an original signatory thereto and (c) be deemed
to have made the representations and warranties set forth therein as of the date
of execution and delivery of this Additional Debtor Joinder. WITHOUT LIMITING
THE GENERALITY OF THE FOREGOING, THE UNDERSIGNED SPECIFICALLY GRANTS TO THE
SECURED PARTIES A SECURITY INTEREST IN THE COLLATERAL AS MORE FULLY SET FORTH IN
THE SECURITY AGREEMENT AND ACKNOWLEDGES AND AGREES TO THE WAIVER OF JURY TRIAL
PROVISIONS SET FORTH THEREIN.

 

Attached hereto are supplemental and/or replacement Schedules to the Security
Agreement, as applicable.

 

An executed copy of this Joinder shall be delivered to the Secured Parties, and
the Secured Parties may rely on the matters set forth herein on or after the
date hereof. This Joinder shall not be modified, amended or terminated without
the prior written consent of the Secured Parties.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be executed in
the name and on behalf of the undersigned.

 

[Name of Additional Debtor]

 

By:

 

Name:

 

Title:

 

 

 

Address:

 

 

--------------------------------------------------------------------------------


 

Schedule A

 

Principle Executive Offices and Location of Collateral

 

Principle Executive Offices

8725 W. Higgins Ave. Ste. 9th Floor

Chicago, IL 60631

 

Primary Leased Warehouse Space

1835 Ferry Road

Naperville, IL 60656

 

Recoupit

273 Mulberry Drive

Bldg 6 Unit 4

Mechanicsburg, PA 17050

 

Dealtree

16901 Jamboree Road

Irvine, CA 92606

 

--------------------------------------------------------------------------------


 

Schedule B

 

Consignee, Bailee, Warehouseman, Agent or Processor

 

None.

 

--------------------------------------------------------------------------------


 

Schedule C

 

Financing statements, Security Agreements, Licenses or Transfers

 

See Attached UCC Lien Search Results

 

--------------------------------------------------------------------------------


 

Schedule D

 

Name, Address and Jurisdiction of Incorporation for Each Debtor

 

1.               Enable Holdings, Inc.

8725 W. Higgins Road 9th Floor

Chicago, IL 60631

Delaware Corporation

 

2.               uBid, Inc.

8725 W. Higgins Road 9th Floor

Chicago, IL 60631

Delaware Corporation

 

3.               RedTag, Inc.

8725 W. Higgins Road 9th Floor

Chicago, IL 60631

Delaware Corporation

 

4.               Dibu Trading Corp.

8725 W. Higgins Road 9th Floor

Chicago, IL 60631

Delaware Corporation

 

5.               Enable Payment Systems, Inc.

8725 W. Higgins Road 9th Floor

Chicago, IL 60631

Delaware Corporation

 

6.               uSaas, Inc.

8725 W. Higgins Road 9th Floor

Chicago, IL 60631

Delaware Corporation

 

7.               RedTag Live, Inc.

8725 W. Higgins Road 9th Floor

Chicago, IL 60631

Delaware Corporation

 

--------------------------------------------------------------------------------


 

Schedule E

 

List of Trade Names

 

ubid.com

Dibu Trading Company

RedTag.com

RedTag Live

Commerce Innovations

 

--------------------------------------------------------------------------------


 

Schedule F

 

Intellectual Property

 

Trademarks

 

a.             Trademark:            UBID THE MARKETPLACE YOU CAN TRUST;
Registration No. 3065399; Goods and Services Int’l Class 035. US 100 101 102.
G & S: On-Line Trading Services in Which the Seller Posts Products to be
Auctioned and Bidding is Done Via the Internet; On-Line Retail Store Services
Featuring Consumer Electronics, Computer Products, and Multimedia Entertainment
Products; First Use: September 24, 2004.  Registration Date: March 7, 2006;

 

b.             Trademark:            UBID.COM THE BRAND NAME MARKETPLACE;
Registration No. 3048683; Goods and Services Int’l Class 035. US 100 101 102.
G & S: On-Line Trading Services in Which the Seller Posts Products to be
Auctioned and Bidding is Done Via the Internet; On-Line Retail Store Services
Featuring Consumer Electronics, Computer Products, and Multimedia Entertainment
Products; First Use: November 30, 2003.  Registration Date: January 24, 2006;

 

c.             Trademark:            UBID.COM; Registration No. 2991806; Goods
and Services Int’l Class 035. US 100 101 102. G & S: On-Line Trading Services in
Which the Seller Posts Products to be Auctioned and Bidding is Done Via the
Internet; On-Line Retail Store Services Featuring Consumer Electronics, Computer
Products, and Multimedia Entertainment Products; First Use: November 30, 2003. 
Registration Date: September 6, 2005;

 

d.             Trademark:            UBID.COM; International Registration
No. 0960560; Goods and Services Int’l Class 035. US 100 101 102. G & S: Online
trading services in which the seller posts products to be auctioned and bidding
is done via the internet; online retail store services featuring consumer
electronics, computer-related products, home appliances, home improvement,
automotive, sports and recreational, multimedia entertainment, toys, jewelry,
fragrances, skin care, cosmetics, purses, hand bags, wallets, sunglasses, hats,
tools, art, furniture, storage, organization, pet supplies, crafts, food and
wine, gardening and planting supplies, and lawn and garden decor; First Use:
January 1, 1997.  Registration Date: September 6, 2005;

 

e.             Trademark:            UBID; Registration No. 2519050; Goods and
Services Int’l Class 035. US 100 101 102. G & S: Disseminating advertising
matter for others via electronic communications networks and promoting the goods
and services of others through banner advertisements and through the electronic
promotion of and auctioning of the goods and services of others online via the
global computer network; electronic retailing services by auction and other
means, namely, online retail store and auction services in the fields of
computer-related, electronic, home appliance, home improvement, automotive,
sports and recreational products, offered via the global computer network; First
Use: May 1, 1998.  Registration Date: December 18, 2001; and

 

--------------------------------------------------------------------------------


 

f.              Trademark:            UBID; Registration No. 2229515; Goods and
Services US 002 005 022 023 029 037 038 050.  G & S: [catalogs for
computer-related products, namely, hardware, software, peripherals, accessories,
supplies, books and instructional materials]; IC 035. US 100 101 102. G & S:
disseminating advertising for others and promoting the goods and services of
others through the distribution of printed publications and via on-line
telecommunications networks; telephone shop-at-home services, mail-order catalog
services, [retail store services] and electronic retailing services via global
computer network, all in the field of computer-related products, namely,
hardware, software, peripherals, accessories, supplies, books and instructional
materials; First Use: May 1, 1998. Registration Date: March 2, 1999;

 

--------------------------------------------------------------------------------


 

Schedule G

 

Account Debtors

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE H

 

Pledged Securities

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

to

SECURITY

AGREEMENT

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT is dated as of April 29, 2009
between Enable Holdings, Inc. a Delaware corporation (the “Company”), all of the
Subsidiaries of the Company (such subsidiaries, the “Guarantors” and together
with the Company, the “Debtors”), and the holders of the Company’s 12% Secured
Debentures due October 29, 2011 and issued in the original aggregate Principal
Amount of up to $7,500,000 (collectively, the “Debentures”), their endorsees,
transferees and assigns (collectively, the “Secured Parties”).

 

RECITALS

 

WHEREAS, the Secured Parties have agreed to purchase the from the Company its
Debentures pursuant to that certain Subscription Agreement dated as of April 29,
2009 between the Company and the Secured Parties signatory thereto (the
“Purchase Agreement”), but only upon the condition, among others, that the
Debtors shall grant to the Secured Parties a security interest in certain
Intellectual Property including copyrights, trademarks and patents to secure the
obligations of the Debtors under the Debentures. Capitalized terms used herein
and not otherwise defined shall have the meaning ascribed to them in that
certain Security Agreement dated as of April 29, 2009 among the Company, the
Guarantors and the Secured Parties (the “Security Agreement”)

 

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, as collateral security for the
prompt and complete payment when due of its obligations under the Debentures,
Grantor hereby represents, warrants, covenants and agrees as follows:

 

AGREEMENT

 

1.             To secure its obligations under the Debentures, the Company and
each Debtor grants and pledges to the Secured Parties a security interest in all
of the right, title and interest in, to and under its current and future
Copyrights, Patents and Trademarks (including without limitation those
copyright, patent and trademark registrations and applications listed on
Schedules A, B and C hereto), and including without limitation all proceed
thereof (such as, by way of example but not by way of limitation, license
royalties and proceeds of infringement suits), the right to sue for past,
present and future infringements, all rights corresponding thereto throughout
the world and all re-issues, divisions continuations, renewals, extensions and
continuations-in-part thereof.

 

--------------------------------------------------------------------------------


 

2.             This security interest is granted in conjunction with the
security interest granted to the Secured Party under the Security Agreement
dated as of the date hereof. The rights and remedies of the Secured Party with
respect to the security interest granted hereby are in addition to those set
forth in the Debenture, the Security Agreement and the other Transaction
Documents, and those which are now or hereafter available to the Secured Party
as a matter of law or equity. Each right, power and remedy of the Secured Party
provided for herein or in the Debenture or any of the Transaction Documents, or
now or hereafter existing at law or in equity shall be cumulative and concurrent
and shall be in addition to every right, power or remedy provided for herein and
the exercise by the Secured Party of any one or more of the rights, powers or
remedies provided for in this Intellectual Property Security Agreement, the
Debentures or any of the other Transaction Documents, or now or hereafter
existing at law or in equity, shall not preclude the simultaneous or later
exercise by any person, including the Secured Party, of any or all other rights,
powers or remedies.

 

3.             This Intellectual Property Security Agreement may be executed in
any number of separate counterparts, each of which, when so executed, shall be
deemed an original, and all of said counterparts taken together shall be deemed
to constitute but one and the same instrument.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

In Witness Whereof, the parties have caused this Intellectual Property Security
Agreement to be duly executed by its officers thereunto duly authorized as of
the first date written above.

 

ENABLE HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

 

 

 

Name: Jeffrey D. Hoffman

 

 

 

 

Title: CEO

 

 

 

 

 

UBID, INC.

 

REDTAG LIVE, INC.

 

 

 

By:

 

 

 

By:

 

 

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

 

 

 

DIBU TRADING CORP.

 

REDTAG, INC.

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

 

 

 

ENABLE PAYMENT SYSTEMS, INC.

 

USAAS, INC.

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

[SIGNATURE PAGE OF SECURED PARTIES TO ENABLE INTELLECTUAL

PROPERTY SECURITY AGREEMENT FOLLOWS]

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE OF SECURED PARTIES TO ENABLE INTELLECTUAL PROPERTY SECURITY
AGREEMENT]

 

Name of Investing Entity:

 

 

 

Signature of Authorized Signatory of Investing entity:

 

 

 

Name of Authorized Signatory:

 

 

 

Title of Authorized Signatory:

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

to

Intellectual Property Security Agreement

 

Copyrights

 

None.

 

--------------------------------------------------------------------------------


 

Exhibit B

to

Intellectual Property Security Agreement

 

Trademarks

 

b.             Trademark:            UBID THE MARKETPLACE YOU CAN TRUST;
Registration No. 3065399; Goods and Services Int’l Class 035. US 100 101 102.
G & S: On-Line Trading Services in Which the Seller Posts Products to be
Auctioned and Bidding is Done Via the Internet; On-Line Retail Store Services
Featuring Consumer Electronics, Computer Products, and Multimedia Entertainment
Products; First Use: September 24, 2004.  Registration Date: March 7, 2006;

 

b.             Trademark:            UBID.COM THE BRAND NAME MARKETPLACE;
Registration No. 3048683; Goods and Services Int’l Class 035. US 100 101 102.
G & S: On-Line Trading Services in Which the Seller Posts Products to be
Auctioned and Bidding is Done Via the Internet; On-Line Retail Store Services
Featuring Consumer Electronics, Computer Products, and Multimedia Entertainment
Products; First Use: November 30, 2003.  Registration Date: January 24, 2006;

 

c.             Trademark:            UBID.COM; Registration No. 2991806; Goods
and Services Int’l Class 035. US 100 101 102. G & S: On-Line Trading Services in
Which the Seller Posts Products to be Auctioned and Bidding is Done Via the
Internet; On-Line Retail Store Services Featuring Consumer Electronics, Computer
Products, and Multimedia Entertainment Products; First Use: November 30, 2003. 
Registration Date: September 6, 2005;

 

d.             Trademark:            UBID.COM; International Registration
No. 0960560; Goods and Services Int’l Class 035. US 100 101 102. G & S: Online
trading services in which the seller posts products to be auctioned and bidding
is done via the internet; online retail store services featuring consumer
electronics, computer-related products, home appliances, home improvement,
automotive, sports and recreational, multimedia entertainment, toys, jewelry,
fragrances, skin care, cosmetics, purses, hand bags, wallets, sunglasses, hats,
tools, art, furniture, storage, organization, pet supplies, crafts, food and
wine, gardening and planting supplies, and lawn and garden decor; First Use:
January 1, 1997.  Registration Date: September 6, 2005;

 

e.             Trademark:            UBID; Registration No. 2519050; Goods and
Services Int’l Class 035. US 100 101 102. G & S: Disseminating advertising
matter for others via electronic communications networks and promoting the goods
and services of others through banner advertisements and through the electronic
promotion of and auctioning of the goods and services of others online via the
global computer network; electronic retailing services by auction and other
means, namely, online retail store and auction services in the fields of
computer-related, electronic, home appliance, home

 

--------------------------------------------------------------------------------


 

improvement, automotive, sports and recreational products, offered via the
global computer network; First Use: May 1, 1998.  Registration Date:
December 18, 2001; and

 

f.              Trademark:            UBID; Registration No. 2229515; Goods and
Services US 002 005 022 023 029 037 038 050.  G & S: [catalogs for
computer-related products, namely, hardware, software, peripherals, accessories,
supplies, books and instructional materials]; IC 035. US 100 101 102. G & S:
disseminating advertising for others and promoting the goods and services of
others through the distribution of printed publications and via on-line
telecommunications networks; telephone shop-at-home services, mail-order catalog
services, [retail store services] and electronic retailing services via global
computer network, all in the field of computer-related products, namely,
hardware, software, peripherals, accessories, supplies, books and instructional
materials; First Use: May 1, 1998. Registration Date: March 2, 1999;

 

Website Addresses

 

Domain Name

 

Registration
Date

 

Expiry Date

auxpal.com

 

10/4/2000

 

10/4/2010

barebelly.net

 

1/31/2007

 

1/31/2009

bearbelly.net

 

1/31/2007

 

1/31/2009

bearbellypool.com

 

1/31/2007

 

1/31/2009

bearbellypool.net

 

1/31/2007

 

1/31/2009

bidville.com

 

12/7/1999

 

12/7/2012

bidville.org

 

7/28/2006

 

7/28/2009

certifiedcentral.com

 

12/7/2004

 

12/7/2008

choosehp.com

 

1/30/2002

 

1/30/2009

dibutrading.com

 

7/6/2006

 

7/6/2010

dibutradingcorporation.com

 

9/3/2008

 

9/3/2010

dibutradingcorporation.net

 

9/3/2008

 

9/3/2010

dibutradingcorporation.org

 

9/3/2008

 

9/3/2010

dibutrading.net

 

7/6/2006

 

7/6/2010

dibutrading.org

 

7/6/2006

 

7/6/2010

dibutrading.us

 

7/6/2006

 

7/5/2011

dockdoor1.com

 

7/2/2008

 

7/2/2010

dockdoor1.co.uk

 

8/5/2008

 

8/5/2010

dockdoor1.net

 

8/5/2008

 

8/5/2010

dockdoor1.org

 

8/5/2008

 

8/5/2010

enableholdings.biz

 

4/14/2008

 

4/13/2012

 

--------------------------------------------------------------------------------


 

enableholdings.com

 

4/14/2008

 

4/14/2012

enableholdingsinc.biz

 

4/14/2008

 

4/13/2012

enableholdingsinc.com

 

4/14/2008

 

4/14/2012

enableholdingsinc.info

 

4/14/2008

 

4/14/2012

enableholdingsinc.mobi

 

4/14/2008

 

4/14/2012

enableholdingsinc.name

 

4/14/2008

 

4/14/2012

enableholdingsinc.net

 

4/14/2008

 

4/14/2012

enableholdingsinc.org

 

4/14/2008

 

4/14/2012

enableholdings.info

 

4/14/2008

 

4/14/2012

enableholdings.mobi

 

4/14/2008

 

4/14/2012

enableholdings.name

 

4/14/2008

 

4/14/2012

enableholdings.net

 

4/14/2008

 

4/14/2012

enableholdings.org

 

4/14/2008

 

4/14/2012

excess4less.net

 

3/24/2008

 

3/24/2010

excess4less.org

 

3/24/2008

 

3/24/2010

feedbacksite.com

 

11/29/1999

 

11/29/2012

inflightshopper.com

 

1/21/2005

 

1/21/2009

inflightshopper.net

 

1/21/2005

 

1/21/2009

isell-ubid.biz

 

8/3/2006

 

8/2/2009

isellubid.biz

 

8/3/2006

 

8/2/2009

isell-ubid.com

 

8/3/2006

 

8/3/2009

isellubid.com

 

8/3/2006

 

8/3/2009

isell-ubid.info

 

8/3/2006

 

8/3/2009

isellubid.info

 

8/3/2006

 

8/3/2009

isell-ubid.net

 

8/3/2006

 

8/3/2009

isellubid.net

 

8/3/2006

 

8/3/2009

isell-ubid.org

 

8/3/2006

 

8/3/2009

isellubid.org

 

8/3/2006

 

8/3/2009

isell-ubid.us

 

8/3/2006

 

8/2/2009

isellubid.us

 

8/3/2006

 

8/2/2009

liquidationteam.biz

 

2/13/2008

 

2/13/2009

liquidationteam.net

 

2/13/2008

 

2/13/2009

liquidationteam.us

 

2/13/2008

 

2/13/2009

myinstock.com

 

7/2/2008

 

7/2/2010

myinstock.co.uk

 

8/5/2008

 

8/5/2010

 

--------------------------------------------------------------------------------


 

myinstock.net

 

8/5/2008

 

8/5/2010

myinstock.org

 

8/5/2008

 

8/5/2010

myubid.com

 

7/21/2005

 

7/21/2009

myubid.co.uk

 

4/26/2006

 

4/26/2010

myxslist.com

 

7/2/2008

 

7/2/2010

myxslist.co.uk

 

8/5/2008

 

8/5/2010

myxslist.net

 

8/5/2008

 

8/5/2010

myxslist.org

 

8/5/2008

 

8/5/2010

netcntrl.net

 

3/28/2002

 

3/28/2010

onhandlist.com

 

7/2/2008

 

7/2/2010

onhandlist.co.uk

 

8/5/2008

 

8/5/2010

onhandlist.net

 

8/5/2008

 

8/5/2010

onhandlist.org

 

8/5/2008

 

8/5/2010

onhandxs.com

 

7/2/2008

 

7/2/2010

onhandxs.co.uk

 

8/5/2008

 

8/5/2010

onhandxs.net

 

8/5/2008

 

8/5/2010

onhandxs.org

 

8/5/2008

 

8/5/2010

privateap.com

 

7/2/2008

 

7/2/2010

privateap.co.uk

 

8/5/2008

 

8/5/2010

privateap.net

 

8/5/2008

 

8/5/2010

privateap.org

 

8/5/2008

 

8/5/2010

privateasp.com

 

7/2/2008

 

7/2/2010

privateasp.co.uk

 

8/5/2008

 

8/5/2010

privateasp.net

 

8/5/2008

 

8/5/2010

privateasp.org

 

8/5/2008

 

8/5/2010

privateauctionservices.biz

 

6/30/2008

 

6/30/2010

privateauctionservices.com

 

6/30/2008

 

6/30/2010

PSREDTAG.COM

 

9/12/2002

 

9/12/2010

REDTAGASIA.COM

 

5/31/2000

 

5/31/2009

REDTAGBIZ.BIZ

 

11/16/2001

 

11/16/2008

REDTAGBIZWORLD.COM

 

5/31/2000

 

5/31/2009

REDTAGCHINA.COM

 

7/17/2000

 

7/17/2010

REDTAG.com

 

12/4/1996

 

12/4/2008

REDTAGHONGKONG.COM

 

7/17/2000

 

7/17/2010

REDTAGJAPAN.BIZ

 

11/16/2001

 

11/16/2008

 

--------------------------------------------------------------------------------


 

REDTAGJAPAN.com

 

7/17/2000

 

7/17/2010

REDTAGKOREA.COM

 

7/17/2000

 

7/17/2010

redtaglive.biz

 

6/20/2008

 

6/20/2010

redtaglive.com

 

6/20/2008

 

6/20/2010

redtaglive.info

 

6/20/2008

 

6/20/2010

redtaglive.mobi

 

6/20/2008

 

6/20/2010

redtaglive.net

 

6/20/2008

 

6/20/2010

redtaglive.org

 

6/20/2008

 

6/20/2010

redtaglive.us

 

6/20/2008

 

6/20/2010

REDTAGOUTLET.COM

 

9/13/1998

 

11/22/2008

REDTAGSINGAPORE.COM

 

7/17/2000

 

7/17/2010

REDTAGTAIWAN.COM

 

7/17/2000

 

7/17/2010

REDTAGWORLD.BIZ

 

11/16/2001

 

11/16/2008

REDTAGWORLD.com

 

5/31/2000

 

5/31/2009

securecommerce.mobi

 

7/10/2008

 

7/10/2010

securecommercesolutions.biz

 

7/10/2008

 

7/10/2010

securecommercesolutions.co.uk

 

7/10/2008

 

7/10/2010

securecommercesolutions.info

 

7/10/2008

 

7/10/2010

securecommercesolutions.mobi

 

7/11/2008

 

7/11/2010

securecommercesolutions.net

 

7/10/2008

 

7/10/2010

securecommercesolutions.org

 

7/10/2008

 

7/10/2010

serviceap.com

 

7/2/2008

 

7/2/2010

serviceap.co.uk

 

8/5/2008

 

8/5/2010

serviceap.net

 

8/5/2008

 

8/5/2010

serviceap.org

 

8/5/2008

 

8/5/2010

serviceasp.com

 

7/2/2008

 

7/2/2010

serviceasp.co.uk

 

8/5/2008

 

8/5/2010

serviceasp.net

 

8/5/2008

 

8/5/2010

serviceasp.org

 

8/5/2008

 

8/5/2010

theliquidationteam.biz

 

2/13/2008

 

2/13/2009

theliquidationteam.us

 

2/13/2008

 

2/13/2009

theubid.com

 

12/6/2007

 

12/6/2009

ubidafterdark.com

 

6/25/2007

 

6/25/2010

ubidauctions.com

 

9/10/2004

 

9/10/2010

ubidautoauction.com

 

3/3/2004

 

3/3/2010

 

--------------------------------------------------------------------------------


 

ubidauto.com

 

7/27/2006

 

7/27/2009

ubidautos.com

 

3/18/2005

 

3/18/2010

ubidautos.net

 

7/31/2007

 

7/31/2009

ubidautos.org

 

5/18/2005

 

5/18/2010

ubidb2b.com

 

11/22/2007

 

11/22/2009

ubidbargains.com

 

9/10/2004

 

9/10/2010

ubid.be

 

8/15/2005

 

8/31/2009

ubidbuysell.com

 

8/23/2007

 

8/23/2009

ubidcars.com

 

7/27/2006

 

7/27/2011

ubidchina.com

 

2/22/2008

 

2/22/2010

ubid.com

 

11/27/1996

 

1/13/2010

ubid.com.br

 

7/22/2005

 

7/22/2010

ubid.com.sg

 

6/7/2005

 

6/7/2009

ubid.co.uk

 

2/28/2003

 

2/28/2009

ubidders.com

 

8/31/2006

 

8/31/2009

ubidders.net

 

9/6/2006

 

9/6/2010

ubidders.org

 

9/6/2006

 

9/6/2009

ubiddomainnames.com

 

9/11/2004

 

9/11/2010

ubiddomains.com

 

9/11/2004

 

9/11/2010

ubiddy.com

 

1/15/2008

 

1/15/2010

ubidelectronics.com

 

11/4/2002

 

11/4/2009

ubidfree.com

 

5/4/2004

 

5/4/2009

ubid-it.com

 

4/19/1999

 

4/19/2009

ubidit.net

 

1/20/2008

 

1/20/2010

ubidlive.net

 

12/2/2004

 

12/2/2008

ubidlive.org

 

12/2/2004

 

12/2/2009

ubid.mobi

 

6/12/2006

 

6/12/2010

ubidmotors.com

 

11/27/2004

 

11/27/2008

ubidmotors.net

 

7/31/2007

 

7/31/2009

ubidmotors.org

 

5/18/2005

 

5/18/2010

ubidms.com

 

1/10/2008

 

1/10/2010

ubid.net

 

4/14/1999

 

4/14/2010

ubid.org

 

4/9/1999

 

4/9/2009

ubidsafe.com

 

3/22/2007

 

3/22/2010

ubid.sg

 

6/7/2005

 

6/7/2009

 

--------------------------------------------------------------------------------


 

ubidshopper.com

 

4/26/2006

 

4/26/2010

ubidshopper.net

 

4/26/2006

 

4/26/2010

ubidshopper.org

 

4/26/2006

 

4/26/2009

ubidstore.com

 

2/3/2000

 

2/3/2009

ubidsuperstore.com

 

10/30/2002

 

10/30/2009

ubidtravel.com

 

1/20/2005

 

1/20/2009

ubidtravel.net

 

11/21/2003

 

11/21/2008

ubidtravel.org

 

10/16/2006

 

10/16/2009

ubid.tv

 

9/9/2005

 

9/9/2010

ubidtv.com

 

9/9/2005

 

9/9/2010

ubidtv.org

 

9/9/2005

 

9/9/2009

ubidugive.com

 

8/22/2005

 

8/22/2009

ubidugive.net

 

8/22/2005

 

8/22/2009

ubidugive.org

 

8/22/2005

 

8/22/2009

ubiduk.com

 

12/21/2007

 

12/21/2009

weknowaguy.org

 

3/24/2008

 

3/24/2010

wwubid.com

 

4/14/2007

 

4/14/2009

www-ubid.com

 

9/17/2006

 

9/17/2009

youbidcars.com

 

8/12/2006

 

8/12/2011

youbid.com

 

11/27/1996

 

11/26/2008

youbidfree.com

 

8/14/2005

 

8/14/2010

 

--------------------------------------------------------------------------------


 

Exhibit C

to

Intellectual Property Security Agreement

 

Trademarks

 

None.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SUBSIDIARY GUARANTEE

 

SUBSIDIARY GUARANTEE, dated as of April 29, 2009 (this “Guarantee”), made by
each of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Guarantors”), in favor of the purchasers
signatory (together with their permitted assigns, the “Purchasers”) to that
certain Subscription Agreement, dated as of the date hereof, between Enable
Holdings, Inc. a Delaware corporation (the “Company”) and the Purchasers.

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Subscription Agreement, dated as of the date
hereof, by and between the Company and the Purchasers (the “Purchase
Agreement”), the Company has agreed to sell and issue to the Purchasers, and the
Purchasers have agreed to purchase from the Company the Debentures, subject to
the terms and conditions set forth therein; and

 

WHEREAS, each Guarantor will directly benefit from the extension of credit to
the Company represented by the issuance of the Debentures; and

 

NOW, THEREFORE, in consideration of the premises and to induce the Purchasers to
enter into the Purchase Agreement and to carry out the transactions contemplated
thereby, each Guarantor hereby agrees with the Purchasers as follows:

 

1.  Definitions. Unless otherwise defined herein, terms defined in the Purchase
Agreement and used herein shall have the meanings given to them in the Purchase
Agreement. The words “hereof,” “herein,” “hereto” and “hereunder” and words of
similar import when used in this Guarantee shall refer to this Guarantee as a
whole and not to any particular provision of this Guarantee, and Section and
Schedule references are to this Guarantee unless otherwise specified. The
meanings given to terms defined herein shall be equally applicable to both the
singular and plural forms of such terms.  The following terms shall have the
following meanings:

 

“Guarantee” means this Subsidiary Guarantee, as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Obligations” means, in addition to all other costs and expenses of collection
incurred by Purchasers in enforcing any of such Obligations and/or this
Guarantee, all of the liabilities and obligations (primary, secondary, direct,
contingent, sole, joint or several) due or to become due, or that are now or may
be hereafter contracted or acquired, or owing to, of the Company or any
Guarantor to the Purchasers, including, without limitation, all obligations
under this Guarantee, the Debentures and any other

 

--------------------------------------------------------------------------------


 

instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith, in each case, whether now or hereafter
existing, voluntary or involuntary, direct or indirect, absolute or contingent,
liquidated or unliquidated, whether or not jointly owed with others, and whether
or not from time to time decreased or extinguished and later increased, created
or incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from any of the Purchasers as a preference, fraudulent
transfer or otherwise as such obligations may be amended, supplemented,
converted, extended or modified from time to time.  Without limiting the
generality of the foregoing, the term “Obligations” shall include, without
limitation: (i) principal of, and interest on the Debentures and the loans
extended pursuant thereto; (ii) any and all other fees, indemnities, costs,
obligations and liabilities of the Company or any Guarantor from time to time
under or in connection with this Guarantee, the Debentures and any other
instruments, agreements or other documents executed and/or delivered in
connection herewith or therewith; and (iii) all amounts (including but not
limited to post-petition interest) in respect of the foregoing that would be
payable but for the fact that the obligations to pay such amounts are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving the Company or any Guarantor.

 

2.  Guarantee.

 

(a)  Guarantee.

 

(i)  The Guarantors hereby, jointly and severally, unconditionally and
irrevocably, guarantee to the Purchasers and their respective successors,
indorsees, transferees and assigns, the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations.

 

(ii)  Anything herein or in any other Transaction Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Transaction Documents shall in no event exceed the amount which can be
guaranteed by such Guarantor under applicable federal and state laws, including
laws relating to the insolvency of debtors, fraudulent conveyance or transfer or
laws affecting the rights of creditors generally (after giving effect to the
right of contribution established in Section 2(b)).

 

(iii)  Each Guarantor agrees that the Obligations may at any time and from time
to time exceed the amount of the liability of such Guarantor hereunder without
impairing the guarantee contained in this Section 2 or affecting the rights and
remedies of the Purchasers hereunder.

 

(iv)  The guarantee contained in this Section 2 shall remain in full force and
effect until all the Obligations and the obligations of each Guarantor under the
guarantee contained in this Section 2 shall have been paid in full or otherwise
fully satisfied and discharged.

 

--------------------------------------------------------------------------------


 

(v)  No payment made by the Company, any of the Guarantors, any other guarantor
or any other Person or received or collected by the Purchasers from the Company,
any of the Guarantors, any other guarantor or any other Person by virtue of any
action or proceeding or any set-off or appropriation or application at any time
or from time to time in reduction of or in payment of the Obligations shall be
deemed to modify, reduce, release or otherwise affect the liability of any
Guarantor hereunder which shall, notwithstanding any such payment (other than
any payment made by such Guarantor in respect of the Obligations or any payment
received or collected from such Guarantor in respect of the Obligations), remain
liable for the Obligations up to the maximum liability of such Guarantor
hereunder until the Obligations are indefeasibly paid in full.

 

(vi)  Notwithstanding anything to the contrary in this Guarantee, with respect
to any defaulted non-monetary Obligations the specific performance of which by
the Guarantors is not reasonably possible (e.g. the issuance of the Company’s
Common Stock), the Guarantors shall only be liable for making the Purchasers
whole on a monetary basis for the Company’s failure to perform such Obligations
in accordance with the Transaction Documents.

 

(b)  Right of Contribution. Subject to Section 2(c), each Guarantor hereby
agrees that to the extent that a Guarantor shall have paid more than its
proportionate share of any payment made hereunder, such Guarantor shall be
entitled to seek and receive contribution from and against any other Guarantor
hereunder which has not paid its proportionate share of such payment. Each
Guarantor’s right of contribution shall be subject to the terms and conditions
of Section 2(c). The provisions of this Section 2(b) shall in no respect limit
the obligations and liabilities of any Guarantor to the Purchasers and each
Guarantor shall remain liable to the Purchasers for the full amount guaranteed
by such Guarantor hereunder.

 

(c)  No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Purchasers, no Guarantor shall be entitled to be subrogated to any of the rights
of the Purchasers against the Company or any other Guarantor or any collateral
security or guarantee or right of offset held by the Purchasers for the payment
of the Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Guarantor in respect
of payments made by such Guarantor hereunder, until all amounts owing to the
Purchasers by the Company on account of the Obligations are indefeasibly paid in
full. If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Obligations shall not have been
paid in full, such amount shall be held by such Guarantor in trust for the
Purchasers, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Purchasers in the exact
form received by such Guarantor (duly indorsed by such Guarantor to the
Purchasers, if required), to be applied against the Obligations, whether matured
or unmatured, in such order as the Purchasers may determine.

 

(d)  Amendments, Etc. With Respect to the Obligations. Each Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against any

 

--------------------------------------------------------------------------------


 

Guarantor and without notice to or further assent by any Guarantor, any demand
for payment of any of the Obligations made by the Purchasers may be rescinded by
the Purchasers and any of the Obligations continued, and the Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Purchasers, and
the Purchase Agreement and the other Transaction Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Purchasers may
deem advisable from time to time, and any collateral security, guarantee or
right of offset at any time held by the Purchasers for the payment of the
Obligations may be sold, exchanged, waived, surrendered or released. The
Purchasers shall have no obligation to protect, secure, perfect or insure any
Lien at any time held by them as security for the Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

 

(e)  Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Obligations
and notice of or proof of reliance by the Purchasers upon the guarantee
contained in this Section 2 or acceptance of the guarantee contained in this
Section 2; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 2; and all
dealings between the Company and any of the Guarantors, on the one hand, and the
Purchasers, on the other hand, likewise shall be conclusively presumed to have
been had or consummated in reliance upon the guarantee contained in this
Section 2. Each Guarantor waives to the extent permitted by law diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Company or any of the Guarantors with respect to the Obligations.
Each Guarantor understands and agrees that the guarantee contained in this
Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and performance without regard to (a) the validity or
enforceability of the Purchase Agreement or any other Transaction Document, any
of the Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Purchasers, (b) any defense, set-off or counterclaim (other than a defense
of payment or performance or fraud by Purchasers) which may at any time be
available to or be asserted by the Company or any other Person against the
Purchasers, or (c) any other circumstance whatsoever (with or without notice to
or knowledge of the Company or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Company for the
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Purchasers may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as they may have
against the Company, any other Guarantor or any other Person or against any
collateral security or guarantee for the Obligations or any right of offset with
respect thereto, and any failure by the Purchasers to make any such demand, to
pursue such other rights or remedies or to collect any payments from the

 

--------------------------------------------------------------------------------


 

Company, any other Guarantor or any other Person or to realize upon any such
collateral security or guarantee or to exercise any such right of offset, or any
release of the Company, any other Guarantor or any other Person or any such
collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Purchasers against any Guarantor. For the purposes hereof,
“demand” shall include the commencement and continuance of any legal
proceedings.

 

(f)  Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Purchasers upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Company or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Company or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.

 

(g)  Payments. Each Guarantor hereby guarantees that payments hereunder will be
paid to the Purchasers without set-off or counterclaim in U.S. dollars at the
address set forth or referred to in the Signature Pages to the Subscription
Agreements to which they are a party.

 

3.  Representations and Warranties. Each Guarantor hereby makes the following
representations and warranties to Purchasers as of the date hereof:

 

(a)  Organization and Qualification. The Guarantor is a corporation, duly
incorporated, validly existing and in good standing under the laws of the
applicable jurisdiction set forth on Schedule 1, with the requisite corporate
power and authority to own and use its properties and assets and to carry on its
business as currently conducted. The Guarantor has no subsidiaries other than
those identified as such on the Disclosure Schedules to the Purchase Agreement.
The Guarantor is duly qualified to do business and is in good standing as a
foreign corporation in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not, individually or in the aggregate, (x) adversely affect the legality,
validity or enforceability of any of this Guaranty in any material respect,
(y) have a material adverse effect on the results of operations, assets,
prospects, or financial condition of the Guarantor or (z) adversely impair in
any material respect the Guarantor’s ability to perform fully on a timely basis
its obligations under this Guaranty (a “Material Adverse Effect”).

 

(b)  Authorization; Enforcement.  The Guarantor has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Guaranty, and otherwise to carry out its obligations
hereunder. The execution and delivery of this Guaranty by the Guarantor and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the

 

--------------------------------------------------------------------------------


 

part of the Guarantor. This Guaranty has been duly executed and delivered by the
Guarantor and constitutes the valid and binding obligation of the Guarantor
enforceable against the Guarantor in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation or similar laws relating to, or
affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(c)  No Conflicts. The execution, delivery and performance of this Guaranty by
the Guarantor and the consummation by the Guarantor of the transactions
contemplated thereby do not and will not (i) conflict with or violate any
provision of its Certificate of Incorporation or By-laws or (ii) conflict with,
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Guarantor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Guarantor is
subject (including Federal and State securities laws and regulations), or by
which any material property or asset of the Guarantor is bound or affected,
except in the case of each of clauses (ii) and (iii), such conflicts, defaults,
terminations, amendments, accelerations, cancellations and violations as could
not, individually or in the aggregate, have or result in a Material Adverse
Effect. The business of the Guarantor is not being conducted in violation of any
law, ordinance or regulation of any governmental authority, except for
violations which, individually or in the aggregate, do not have a Material
Adverse Effect.

 

(d)  Consents and Approvals. The Guarantor is not required to obtain any
consent, waiver, authorization or order of, or make any filing or registration
with, any court or other federal, state, local, foreign or other governmental
authority or other person in connection with the execution, delivery and
performance by the Guarantor of this Guaranty.

 

(e)  Purchase Agreement. The representations and warranties of the Company set
forth in the Purchase Agreement as they relate to such Guarantor, each of which
is hereby incorporated herein by reference, are true and correct as of each time
such representations are deemed to be made pursuant to such Purchase Agreement,
and the Purchasers shall be entitled to rely on each of them as if they were
fully set forth herein, provided that each reference in each such representation
and warranty to the Company’s knowledge shall, for the purposes of this
Section 3, be deemed to be a reference to such Guarantor’s knowledge.

 

(f)  Foreign Law.  Each Guarantor has consulted with appropriate foreign legal
counsel with respect to any of the above representations for which non-U.S. law
is applicable. Such foreign counsel have advised each applicable Guarantor that
such counsel knows of no reason why any of the above representations would not
be true and accurate. Such foreign counsel were provided with copies of this
Subsidiary Guarantee and the Transaction Documents prior to rendering their
advice.

 

--------------------------------------------------------------------------------


 

4. Covenants.

 

(a)  Each Guarantor covenants and agrees with the Purchasers that, from and
after the date of this Guarantee until the Obligations shall have been
indefeasibly paid in full, such Guarantor shall take, and/or shall refrain from
taking, as the case may be, each commercially reasonable action that is
necessary to be taken or not taken, as the case may be, so that no Event of
Default (as defined in the Debentures) is caused by the failure to take such
action or to refrain from taking such action by such Guarantor.

 

(b)  So long as any of the Obligations are outstanding, unless Purchasers
holding at least 75% of the aggregate Principal Amount of the then outstanding
Debentures shall otherwise consent in writing, each Guarantor will not directly
or indirectly on or after the date of this Guarantee:

 

i.  other than Permitted Indebtedness (as defined in the Debentures), enter
into, create, incur, assume or suffer to exist any indebtedness for borrowed
money of any kind, including but not limited to, a guarantee, on or with respect
to any of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits therefrom;

 

ii.  other than Permitted Liens (as defined in the Debentures), enter into,
create, incur, assume or suffer to exist any liens of any kind, on or with
respect to any of its property or assets now owned or hereafter acquired or any
interest therein or any income or profits therefrom;

 

iii.  amend its certificate of incorporation, bylaws or other charter documents
so as to adversely affect any rights of any Purchaser;

 

iv.  repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of its securities or debt obligations;

 

v.  pay cash dividends on any equity securities of the Company;

 

vi.  enter into any transaction with any Affiliate of the Guarantor which would
be required to be disclosed in any public filing of the Company with the
Commission, unless such transaction is made on an arm’s-length basis and
expressly approved by a majority of the disinterested directors of the Company
(even if less than a quorum otherwise required for board approval); or

 

vii.  enter into any agreement with respect to any of the foregoing.

 

5. Miscellaneous.

 

(a)  Amendments in Writing. None of the terms or provisions of this Guarantee
may be waived, amended, supplemented or otherwise modified except in writing by
the Purchasers.

 

--------------------------------------------------------------------------------


 

(b)  Notices. All notices, requests and demands to or upon the Purchasers or any
Guarantor hereunder shall be effected in the manner provided for in the Purchase
Agreement, provided that any such notice, request or demand to or upon any
Guarantor shall be addressed to such Guarantor at its notice address set forth
on Schedule 5(b).

 

(c)  No Waiver By Course Of Conduct; Cumulative Remedies. The Purchasers shall
not by any act (except by a written instrument pursuant to Section 5(a)), delay,
indulgence, omission or otherwise be deemed to have waived any right or remedy
hereunder or to have acquiesced in any default under the Transaction Documents
or Event of Default. No failure to exercise, nor any delay in exercising, on the
part of the Purchasers, any right, power or privilege hereunder shall operate as
a waiver thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the Purchasers of any right
or remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Purchasers would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

(d) Enforcement Expenses; Indemnification.

 

(i) Each Guarantor agrees to pay, or reimburse the Purchasers for, all its costs
and expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Guarantee and the other Transaction Documents to which such Guarantor is a
party, including, without limitation, the reasonable fees and disbursements of
counsel to the Purchasers.

 

(ii) Each Guarantor agrees to pay, and to save the Purchasers harmless from, any
and all liabilities with respect to, or resulting from any delay in paying, any
and all stamp, excise, sales or other taxes which may be payable or determined
to be payable in connection with any of the transactions contemplated by this
Guarantee.

 

(iii) Each Guarantor agrees to pay, and to save the Purchasers harmless from,
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Guarantee to the extent the Company would be required to
do so pursuant to the Purchase Agreement.

 

(iv) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Purchase Agreement and the other
Transaction Documents.

 

(e)  Successor and Assigns. This Guarantee shall be binding upon the successors
and assigns of each Guarantor and shall inure to the benefit of the Purchasers
and their respective successors and assigns; provided that no Guarantor may
assign, transfer or

 

--------------------------------------------------------------------------------


 

delegate any of its rights or obligations under this Guarantee without the prior
written consent of the Purchasers.

 

(f)  Set-Off. Each Guarantor hereby irrevocably authorizes the Purchasers at any
time and from time to time while an Event of Default under any of the
Transaction Documents shall have occurred and be continuing, without notice to
such Guarantor or any other Guarantor, any such notice being expressly waived by
each Guarantor, to set-off and appropriate and apply any and all deposits,
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Purchasers to or for the credit or the account of such Guarantor,
or any part thereof in such amounts as the Purchasers may elect, against and on
account of the obligations and liabilities of such Guarantor to the Purchasers
hereunder and claims of every nature and description of the Purchasers against
such Guarantor, in any currency, whether arising hereunder, under the Purchase
Agreement, any other Transaction Document or otherwise, as the Purchasers may
elect, whether or not the Purchasers have made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The Purchasers shall notify such Guarantor promptly of any such
set-off and the application made by the Purchasers of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of the Purchasers under this
Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) which the Purchasers may have.

 

(g)  Counterparts. This Guarantee may be executed by one or more of the parties
to this Guarantee on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

(h)  Severability. Any provision of this Guarantee which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(i)  Section Headings. The Section headings used in this Guarantee are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

 

(j)  Integration. This Guarantee and the other Transaction Documents represent
the agreement of the Guarantors and the Purchasers with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Purchasers relative to subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Transaction Documents.

 

(k)  Governing Laws. All questions concerning the construction, validity,
enforcement and interpretation of this Guarantee shall be governed by and
construed and enforced in accordance with the internal laws of the State of
Illinois, without regard to the principles

 

--------------------------------------------------------------------------------


 

of conflicts of law thereof.  Each of the Company and the Guarantors agree that
all proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Guarantee (whether brought against a party
hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of Chicago. Each of the Company and
the Guarantors hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of Chicago for the adjudication of
any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such proceeding is improper.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Guarantee and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law. 
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Guarantee or the transactions contemplated
hereby.

 

(l)  Acknowledgements.  Each Guarantor hereby acknowledges that:

 

(i) it has been advised by counsel in the negotiation, execution and delivery of
this Guarantee and the other Transaction Documents to which it is a party;

 

(ii)  the Purchasers have no fiduciary relationship with or duty to any
Guarantor arising out of or in connection with this Guarantee or any of the
other Transaction Documents, and the relationship between the Guarantors, on the
one hand, and the Purchasers, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(iii) no joint venture is created hereby or by the other Transaction Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Guarantors and the Purchasers.

 

(m)  Additional Guarantors.  The Company shall cause each of its subsidiaries
formed or acquired on or subsequent to the date hereof to become a Guarantor for
all purposes of this Guarantee by executing and delivering an Assumption
Agreement in the form of Annex 1 hereto.

 

(n)  Release of Guarantors. Each Guarantor will be released from all liability
hereunder concurrently with the indefeasible repayment in full of all amounts
owed under the Purchase Agreement, the Debentures and the other Transaction
Documents.

 

(o)  Seniority. The Obligations of each of the Guarantors hereunder rank senior
in priority to any other Indebtedness (as defined in the Purchase Agreement) of
such Guarantor.

 

--------------------------------------------------------------------------------


 

(p) WAIVER OF JURY TRIAL. EACH GUARANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE PURCHASERS, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS GUARANTEE AND FOR ANY
COUNTERCLAIM THEREIN.

 

*********************

(Signature Pages Follow)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.

 

UBID, INC.

 

REDTAG LIVE, INC.

 

 

 

By:

 

 

 

By:

 

 

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

 

 

 

DIBU TRADING CORP.

 

REDTAG, INC.

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

 

 

 

 

ENABLE PAYMENT SYSTEMS, INC.

 

USAAS, INC.

 

 

 

 

 

By:

 

 

 

By:

 

 

 

 

Name:

 

 

 

Name:

 

 

Title:

 

 

 

Title:

 

--------------------------------------------------------------------------------


 

Annex 1 to

SUBSIDIARY GUARANTEE

 

ASSUMPTION AGREEMENT, dated as of                     , 200   made by
                        , a                    corporation (the “Additional
Guarantor”), in favor of the Purchasers pursuant to the Purchase Agreement
referred to below. All capitalized terms not defined herein shall have the
meaning ascribed to them in such Purchase Agreement.

 

WITNESSETH :

 

WHEREAS, Enable Holdings, Inc., a Delaware corporation (the “Company”) and the
Purchasers have entered into a Subscription Agreement, dated as of April       ,
2009 (as amended, supplemented or otherwise modified from time to time, the
“Purchase Agreement”);

 

WHEREAS, the Subsidiaries of the Company (other than the Additional Guarantor)
have entered into the Subsidiary Guarantee, dated as of April             , 2009
(as amended, supplemented or otherwise modified from time to time, the
“Guarantee”) in favor of the Purchasers;

 

WHEREAS, the Security Agreement requires the Additional Guarantor to become a
party to the Guarantee; and

 

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee;

 

NOW, THEREFORE, IT IS AGREED:

 

1. Guarantee. By executing and delivering this Assumption Agreement, the
Additional Guarantor, as provided in Section 5(m) of the Guarantee, hereby
becomes a party to the Guarantee as a Guarantor thereunder with the same force
and effect as if originally named therein as a Guarantor and, without limiting
the generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Guarantor thereunder. The information set forth in Annex 1
hereto is hereby added to the information set forth in Schedule 1 to the
Guarantee. The Additional Guarantor hereby represents and warrants that each of
the representations and warranties contained in Section 3 of the Guarantee is
true and correct on and as the date hereof as to such Additional Guarantor
(after giving effect to this Assumption Agreement) as if made on and as of such
date.

 

2.  Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF ILLINOIS.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[NAME OF ADDITIONAL GUARANTOR]

 

 

By:

 

 

Name:

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

GUARANTORS

 

                  The following are the names, notice addresses and jurisdiction
of organization of each Guarantor.

 

1.               uBid, Inc.

8725 W. Higgins Road 9th Floor

Chicago, IL 60631

Delaware Corporation

 

2.               RedTag, Inc.

8725 W. Higgins Road 9th Floor

Chicago, IL 60631

Delaware Corporation

 

3.               Dibu Trading Corp.

8725 W. Higgins Road 9th Floor

Chicago, IL 60631

Delaware Corporation

 

4.               Enable Payment Systems, Inc.

8725 W. Higgins Road 9th Floor

Chicago, IL 60631

Delaware Corporation

 

5.               uSaas, Inc.

8725 W. Higgins Road 9th Floor

Chicago, IL 60631

Delaware Corporation

 

6.               RedTag Live, Inc.

8725 W. Higgins Road 9th Floor

Chicago, IL 60631

Delaware Corporation

 

--------------------------------------------------------------------------------